Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 1 of 108 PageID #: 371




                                                                                      01
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 2 of 108 PageID #: 372




                                                                                      02
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 3 of 108 PageID #: 373




                                                                                      03
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 4 of 108 PageID #: 374
    0                                   � 11011     I   54% • 8:05 PM


                                 T




                                                                              04
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 5 of 108 PageID #: 375




                                                                                      05
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 6 of 108 PageID #: 376




                                                                         06
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 7 of 108 PageID #: 377




                                                                          07
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 8 of 108 PageID #: 378




                                                                           08
                                                  h ’-g 1-3 m 3              OOracdraracomcocn                       03
              m 0i                                > o< o h W 3               foro>ooraroraht!
                                                  3     73 O C                                    H 33 30 73 73
              3 S HOC                                           D -3         73 O is            4 G >> > >
                     xr m <■                 HOOOCOO>1T]             k-3     >                         d >< K K      o
                     > CD •                :Z^3-nOCDOCDOrq                  03 30 73 2 O 3
                                           ) >-Jt^v£CC£».OHOZ;              cd ra r > -B O 73 73 73 73               o
                                                  j ra o o  7oc   o a                            C- > > > >
                                                  -1   o      ~   ora                          O tr M M M M
                                                  :o*>-           O 73                         r 03 2 2 2 Z          o
                               n n                 j D 00 (D c                                 O    ^ >-3 >-3
                         •* C > G                                  o>       n
                         >• >-3 Cft 73                             O 73
                         - > =o                                    CO 73    C          oooooooo                      o
 »—1 M                                                             <0 3o    C          OO-JOOOOO                     o
 CO t-»                    '   CD >                                -fc- O              -JOU>h-*MfOX)X)               o
     O                   ■> T! > cn q: r    -5s- 10 X) HO o        CO <      f         OOMOOOOO                      o
                           C O rq > :                                 ra   c           Jcoyo-^ooooo                  <0
                                                                      a 03 c           i.Ml-*C03Cr>07C^
                                                                        G C            oco'Xioo'iO'.CT^at
     -J ^                                                             O L0 r
 l-1 t_n -q                                                           Z 1-3 i.
                                                                      IT O It            i-*   03 O -J      CT\ -J   -3
                                                                                 n 03 CO O     NO I—* h-1   ^ t—i
                                                                                 n o ^ •J      NO U3 CO H-* I—■ \0
                                                                                 3 03 03 03    03 03 03 03 03 03
 vn   *
 o -J *



                                                                                                                     o
                                                                                                                     M3
                                                                                                                     CO
                                                                            >>>>>>>>>>                               M3
                                                                            aaoaaaaoao




09
                                                                                                                          Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 9 of 108 PageID #: 379
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 10 of 108 PageID #: 380




                             UNITED STATES DEPARTMENT OF JUSTICE
                              FEDERAL BUREAU OF INVESTIGATION




                                Nolan Brewer Interview on 08/15/2018



   Requesting Official(s) and Office(s):      Special Agent (SA) Bradley A. Bookwalter,
                                              FBI Indianapolis

   Source Language(s):                        English

   Target Language:                           English

   Transcribed by:                            Brianna T. Tillery/ Sukhvir Kaur



   Participants:

   Special Agent Bradley A. Bookwalter (BB)
   Special Agent Eric Kish (EK)
   Special Agent Glenn Carlson (GC)
   Nolan Brewer (NB)
   Operational Support Technician Lester Bland (LB)
   Operational Support Technician Brianna Tillery (BT)
   Task Force Officer (TFO) Paul Baker (PB)


   Abbreviations:
           (OV)       Overlapping Voices
           (UI)       Unintelligible
           (IA)       Inaudible


   The following is a transcript of a recorded conversation between Nolan Brewer, SA Brad
   Bookwalter, SA Eric Kish and SA Glenn Carlson which occurred on August 15, 2018.
                                                 1

                                                                                            10
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 11 of 108 PageID #: 381




   BB:    Test one, two. Test one, two. This is Special Agent Bradley A. Bookwalter. The time
          right now is 7:15 a.m. gonna be interviewing uhh, Nolan Brewer. Test one, two.

   [(UI) background conversation]

   PB:    You got any, you got any weapons, uhh guns anything like that? Okay you got a cell
          phone anything like that on you?

   NB:    (UI)

   PB:    Which pocket? Just tell me which one.

   NB:    This (UI)

   PB:    (UI) This one right here?

   NB:    Yeah umm, no this one

   PB:    It’s on your charger?

   BB:    You Nolan Brewer? Hey Nolan I’m, I’m Brad Bookwalter with the FBI, I’m a special
          agent. This is Eric Kish, he’s special agent with the FBI also. Uhh, uh you’ve been
          stopped today because we have a federal search warrant for your vehicle and for your
          person. Okay. And uh, uhh you’re not in custody right now, okay but umm we do desire
          your cooperation so I’m going to advise you of your rights, okay.

   NB:    Mhm

   BB:    Alright so, I’m going read your rights from this card. Before we ask any, any questions
          you must understand your rights. You have the right to remain silent, anything you say
          can be used against you in court. You have the right to talk to a lawyer for advice before
          we ask you any questions. You have the right to have a lawyer with you during the
          questioning. If you cannot afford a lawyer, one will be appointed for you before any
          questioning, if you wish. If you decide to answer questions now without a lawyer present.
          You have the right to stop answering at any time. Do you understand your rights?

   NB:    Yeah, I’m pretty sure.

   BB:    Pretty sure or do you understand? Do you, do you want to read this, this form?


                                                  2
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 12 of 108 PageID #: 382




   NB:    Yeah.

   BB:    Okay, once again Nolan uhh Eric and I we’re Special Agents with, with the FBI. We’re
          federal agents.

   NB:    Mhm.

   BB:    Okay, and this is a federal investigation and we got federal warrants for the vehicle and
          for your person and we can explain it all, we can explain it all to you but know, you’re
          not in custody right now. Okay. Uhh I am advising you of your rights because we desire
          to talk to you and desire your cooperation in our investigation.

   NB:    Okay, I (UI)

   BB:    Okay. Go ahead and read through that. And where is your phone? Your phone’s in here.

   UM:    It’s underneath the uhh arm rest.

   NB:    It’s under the arm rest. I keep it there so it don’t play with it while I’m driving

   BB:    I got it. Uh, is, is Glenn up here?

   PB:    Yeah

   BB:    Umm, phone’s under the arm rest in the vehicle from the (UI)

   [(UI) conversation]

   EK:    He said he understood.

   BB:    (UI) Whats that?

   NB:    It’s easier to read it.

   BB:    I got ya, okay. So you understand?

   NB:    Yeah.

   BB:    Okay and you’re, you’re willing to talk to us right now?



                                                     3
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 13 of 108 PageID #: 383




   NB:    Yeah.

   BB:    Cooperate. Okay. Uhh first thing we need, we need the passcode to your phone so we can
          get in it, is there a passcode on it?

   NB:    Yeah

   BB:    Just to, just so….

   NB:    Its like top left middle then you go down one diagonal, down one and then up all the way
          to the top right

   BB:    Okay

   NB:    And then it. It’s just look like a weird double (UI)

   BB:    So hang on… stay right there… Hey Glenn, he’ll, he’ll show you it’s a pattern, he’ll
          show ya.Do you have any weapons on you, just the, just the knife.

   [(UI) conversation]

   BB:    He’s gonna pat you down for our safety.

   NB:    (UI) My wallet. It (UI) pants kind of hard to get out of

   BB:    Alright, well we, we can get that. I just want to make sure there’s no weapons. (UI) Okay,

   UI:    So (UI)

   BB:    Yeah

   UM:    (UI)

   GC:    Okay so… [5:00]

   BB:    Nolan so uhh like I said, we have search warrants for your vehicle so uhh it might be
          easier to show them to ya, are, are you, we really desire your cooperation okay uhh Eric
          and I would like to interview you uhh

   NB:    the car or whatever?


                                                    4
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 14 of 108 PageID #: 384




   BB:   Yeah, I, I think what, what might be best since uhh is, is to get you out of public view
         here and get in the vehicle, would you be willing to , to

   NB:   Hop in and go?

   BB:   Yeah just, yeah just jump, jump in with us

   NB:   (UI)

   BB:   Okay. Uhh (UI) alright, com on. Go ahead and jump in the passenger side.

   PB:   Hey Nolan, can you do that one more time for me?

   BB:   Mmm, yeah, this is a nice vehicle. It’s not mine so.

   NB:   Sadly it’s not yours

   BB:   Yeah, sadly exactly. We’ll, we’ll just go some place out of the way here. Uhh, Like I told
         ya, you’re not in custody, okay. So you’re, you’re willing to uhh, or your uhh certainly
         welcome to, we can, we can drop you off somewhere or whatever you want to do but like
         I said we, we’d like to talk to you. And we’re hoping that you will, you’ll cooperate with
         us.

   NB:   I’ll cooperate as much as needs be.

   BB:   Okay. Alright well we, we appreciate that. Got your seat belt? Good man. Just going to
         pull all the way over here I think.

   NB:   Five seconds saves a life, why not?

   BB:   Amen.

   NB:   I should’ve been familiar with those rights, my mom always watches crime shows.

   BB:   Is that right?

   NB:   Yeah




                                                  5
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 15 of 108 PageID #: 385




   BB:   now, just so just so I can get your uhh, uh background and your identifiers. Nolan, it’s
         Nolan Brewer right?

   NB:   Mhm

   BB:   B-R-E-W-E-R

   NB:   Yeah like the coffee brewer

   BB:   Gotcha, and uhh what’s your date of birth Nolan?

   NB:   Uhh,               1998.

   BB:   What’s your uhh SOC?

   NB:   I’m pretty sure it’s                         eight-two-two-eight.

   BB:   Okay.

   NB:   I always get like the One-Nine and the One-Four mixed

   BB:   Okay. Where, where do you live?

   NB:                              North Bowman Road.

   BB:   Okay

   NB:   Have for my entire life

   BB:

   NB:   Yeah

   BB:   Yeah, really it’s….

   NB:   Well

   BB:   Yeah

   NB:   Technically it’s


                                                  6
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 16 of 108 PageID #: 386




   BB:   It’s technically it’s a   —it’s a             address though right?

   NB:                 address technically Morgan County you can literally throw a stone over into
         Putnam

   BB:   Gotcha and uhh I mean it’s, you went to uhh School in                 ight?

   NB:   Yeah

   BB:   Okay. Umm

   NB:   It was fun.

   BB:   And uhh what’s your uhh, what’s your cell number?

   NB:   Eh, the current one?

   BB:   Yeah

   NB:   Seven-Six-Five-Seven-One-Two

   BB:   Mhm

   NB:   Zero-Seven-Five-Three

   BB:   Okay, say that again

   NB:   Seven-Six-Five

   BB:   Seven-Six-Five

   NB:   Seven-One-Two

   BB:   Uh huh

   NB:   Zero-Seven-Five-Three

   BB:   Zero-Seven-Five-Three



                                                   7
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 17 of 108 PageID #: 387




   NB:   Lots of sevens

   BB:   That’s the one that uhh

   NB:   Yeah the current one

   BB:   it was back there? Okay. When did you get that one?

   NB:   That was…. I think a little over a month ago.

   BB:   Okay.

   NB:   It’s a new phone still, I’m still getting used to it

   BB:   And uhh do you have a uhh an email address that you use that’s affiliated with that?

   NB:   NRBrewer7@gmail.com

   BB:   NRBrewer7… @gmail.com

   NB:   I had to reset a bunch of crap recently because it got hacked which was so much fun.

   BB:   What’s that your uhh phone did? Or your uhh

   NB:   My…

   BB:   your email.

   NB:   Like my phone and email both got hacked and people were like taking pictures and crap
         off of it.

   BB:   Oh really?

   NB:   Yeah

   BB:   Okay, when was that?

   NB:   That was just this past week and my wife was just like what the hell is going on?

   BB:   What, tell, tell me about it.


                                                     8
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 18 of 108 PageID #: 388




   NB:   Well there were uhh, there was like a book, like pages of a book that was like talking
         about a minority

   BB:   Uh huh

   NB:   Not, not well there’s a minority and a minor and like sexual contact and her and I are just
         like we’re gonna get rid of this cause this is really uncomfortable cause I didn’t know
         where it came from

   BB:   Okay

   NB:   She saw that there was something about a minor on her husband’s phone so rightfully so

   BB:   Okay

   NB:   she got pretty angry

   BB:   Yeah

   NB:   And

   BB:   Now, who, who is your wife?

   NB:   Uhh Kiyomi Brewer

   BB:   Okay, is, how old is she.

   NB:   She’s 17.

   BB:   17. Okay. Uhh tell me, tell me, how does that work?

   NB:   Huh?

   BB:   how, how did, how did, how would, how could she get married at 17?

   NB:   Uhh well at the age of 16 you need a guardian to sign and then you also have to pay a fee
         to get like a court order

   BB:   Mhm


                                                  9
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 19 of 108 PageID #: 389




   NB:   Or something like that. But at 17 you no longer need to pay for the court order and you
         just need a legal guardian to sign

   BB:   Legal guardian

   NB:   and her grandfather signed for her

   BB:   Okay is

   NB:   Because her parents aren’t exactly in the picture

   BB:   Why, why is that?

   NB:   Her mother is a crazy meth addict who got rid of her at birth and her father was, planted
         seed and left town.

   BB:   Okay, gotcha. So, she, she never knew her father then?

   NB:   She, she knew him but she didn’t meet him until she was fifteen and then they, didn’t get
         along very well.

   BB:   Okay, gotcha. And uhh how long have you been married?

   NB:   About, ever since May 8th so.

   BB:   This year?

   NB:   Yeah

   BB:   Oh okay

   NB:   This year it’s nice and new

   BB:   Okay. Gotcha. Uhh you’re welcome, you’re welcome to inspect our credentials again if
         you want, I mean you looked at them back there, you, you’re good we’re, we’re FBI
         Agents umm you’re welcome to look at the uhh

   NB:   This is a lot of official looking paperwork for someone trying to put up an act



                                                 10
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 20 of 108 PageID #: 390




   BB:   Yeah, yeah, exactly, uhh. Those are the, those are the warrants if you want to look at
         them it, like I said it’s for the vehicle and for you uhh, that’s for you and then uhh see
         right there that’s you and then your, your vehicle RPK798. Okay. Umm. So uhh, go, go,
         go on with uhh what you were telling me.

   NB:   Oh the uhh, book

   BB:   Yeah, yeah yeah

   NB:   Yeah she got rightfully angry about her husband apparently having stuff about a minor
         and a minority on her, well the minority is not that big of a deal but like the minor

   BB:   Yeah

   NB:   that’s pedophile

   BB:   Yeah

   NB:   that’s ick

   BB:   Yeah, exactly

   NB:   Umm, she would like basically badger me cause I was planning on hanging out with one
         of my little cousins that day so she’s like yeah, have fun with her just don’t molest her
         and then I’m like what and so I talked to her about it and apparently

   BB:   One of your cousins, she’s telling you this?

   NB:   Yeah

   BB:   Okay

   NB:   Yeah because the stuff on, the stuff that was put on to my phone

   BB:   Yeah

   NB:   And she got really angry at me and we kind of didn’t talk for this past week very much

   BB:   Uh huh



                                                 11
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 21 of 108 PageID #: 391




   NB:   And I finally talked to her about it and she said she would try and talk to some friends to
         see if they could figure out who put that on my phone because she has a lot of techy
         friends

   BB:   Okay

   NB:   Cause she used to be in engineering and

   BB:   What do you do by the way?

   NB:   Oh, I, I do uhh Tradesman work for Tradesman International

   BB:   Okay

   NB:   And I was actually gonna call for trying to apply to the ironwork union today

   BB:   Oh okay, alright.

   NB:   Open application, finally.

   BB:   Well in a few minutes, if you, if you want to call uhh we can, we can use my phone and
         call let them know you’re going to be late to work if uhh if you need to.

   NB:   The supervisor freaking loves me

   BB:   Okay

   NB:   he’ll be fine.

   BB:   Okay.

   NB:   I’ll talk to him whenever I get there and

   BB:   Okay

   NB:   And he’ll be like oh wow, okay.

   BB:   By the way you’re, you’re welcome to take off the, the seatbelt you don’t have to if you,
         if it’s not comfortable.



                                                     12
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 22 of 108 PageID #: 392




   NB:   (UI)

   BB:   Uhh and there’s, there’s a water right there by the way uhh… help yourself, help yourself

   NB:   Complimentary drinks and everything

   BB:   Yeah it’s one of those mornings, it’s uhh kind of uhh, uhh just a little bit of humidity out
         there soo

   NB:   Sticks to you a little bit

   BB:   Yeah. So umm how did this, how’d this happen, the thing with your phone

   NB:   Mm… I think as far as I’ve been able to figure out I think it might be this guy Jason that I
         used to talk to back at IUPUI because I used to got to IUPUI

   BB:   Mhm

   NB:   And he said he needed to get one of his documents sent to his own email address but his
         phone was dead so I let him hop on my email address. He plugged in a flash drive took
         the file out put it in my Google, sent it over to his

   BB:   Into, into your computer?

   NB:   Yeah

   BB:   Where is your computer?

   NB:   My computer? I recently sold it.

   BB:   Okay

   NB:   And then my other one at home, I haven’t used since I was back at Ivy Tech which was
         like a year before IUPUI, it was like one of the 2-in-1 tablet pieces of crap

   BB:   Oh okay

   NB:   from Walmart

   BB:   So only thing you got at home is, is a tablet?


                                                  13
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 23 of 108 PageID #: 393




   NB:   Yeah it’s like the 2-in-1 tablet

   BB:   Yeah

   NB:   You like pull it out and flip the keyboard around

   BB:   So you’re, you’re at IUPUI right now?

   NB:   No

   BB:   Okay

   NB:   I, I’m done at IUPUI

   BB:   Oh

   NB:   Officially in the workforce

   BB:   Okay

   NB:   adult life

   BB:   Did you, did you get a degree or did you graduate?

   NB:   Uhh, I have an Associate’s degree that it took me one year to get at Ivy Tech and then I
         have an HR certification

   BB:   Okay

   NB:   From IUPUI

   BB:   HR?

   NB:   Yeah

   BB:   Oh nice.

   NB:   Technically Organizational Leadership but it’s



                                                 14
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 24 of 108 PageID #: 394




   BB:   Yeah, yeah

   NB:   deemed the same thing

   BB:   Okay, when’d, when’d you get that?

   NB:   That was… the Fall semester at IUPUI this past year

   BB:   Oh okay

   NB:   Yeah, it was like 2017 beginning, beginning of 2018

   BB:   Yeah

   NB:   Cause it was soaking up all my time to work at my second job which is GetGo Café and
         Market

   BB:   Where at?

   NB:   At GetGo Café and market.

   BB:   Plainfield?

   NB:   Yeah corner of Forty and Ronald Reagan.

   BB:   Gotcha. Okay. Yeah I know where that’s at.

   NB:   I do cooler inventory management there

   BB:   Okay

   NB:   And it was soaking up all my time to do that, so I hardly got any vacation time I got like
         19 hours of vacation time

   BB:   Yeah you’ve been working pretty hard, huh.

   NB:   It was a wonderful deal

   BB:   Gotcha, now what’s, now what’s this (referring to camouflage jacket being worn by
         Brewer)? This is uhh


                                                 15
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 25 of 108 PageID #: 395




   NB:   Oh this is, this is a family relic

   BB:   Okay

   NB:   This is from my grandfather

   BB:   What is it?

   NB:   It’s a German flecktarn

   BB:   Okay. He was in the uhh German army?

   NB:   Yeah he’s, he’s a sturdy old man, he’s like

   BB:   Yeah

   NB:   He’s getting pretty up close towards ninety and he fell, broke his hip and it was

   BB:   Uh huh

   NB:   completely out of the hospital and walking

   BB:   (OV) Uh huh

   NB:   two days later

   BB:   Is uh, where does he live

   NB:   He lives down in Mooresville just across the interstate.

   BB:   Okay. Is umm… that and that’s his?

   NB:   Yeah, used to be

   BB:   Okay, When was he in the German army?

   NB:   He was in the German Army during the early, early-mid 50s

   BB:   Okay, alright. So after World War II?


                                                 16
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 26 of 108 PageID #: 396




   NB:   Yeah

   BB:   Okay alright, Umm any uhh I guess any affiliation with the, the old German Army?

   NB:   There was an old necklace that he gave me

   BB:   Okay

   NB:   But

   BB:   Are you wearing it?

   NB:   No, no

   BB:   Oh okay

   NB:   My wife and I have been, uhh I, I used to be into that sort of thing but my wife and I have
         been getting in quarrels due to it

   BB:   Yeah

   NB:   So I’m, you know being a good husband and learning to be more accepting of people and
         it’s gone pretty well because I’m making a lot more friends at work and I’m

   BB:   Good

   NB:   not as angry of a person all the time

   BB:   Uh huh, what were you angry about?

   NB:   I just, I can see like mental differences between me and non, non-whites but it’s just,
         that’s how they are so I’m learning to be more accepting of it and she, whenever she saw
         the necklace, the first time she got really angry grabbed it, pulled it so hard the chain
         broke off my neck and then threw it into my uncle’s lake

   BB:   What uhh, what type, what, what’s in the, or what was the necklace?

   NB:   The necklace was a, it was a Irish the old celtic (PH), knot type stuff but it made a
         swastika


                                                  17
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 27 of 108 PageID #: 397




   BB:   Okay

   NB:   And it was just a family relic that my grandfather gave me

   BB:   Gotcha

   NB:   In which there, because it was like right after the war he was raised with that sort of thing
         because he was alive during it

   BB:   Mhm

   NB:   He was sort of a Hit, he was kind of in the Hitler youth and he has jokes every now and
         then where he’ll act like he has dementia and whenever we say prost at family gatherings
         which is German for Cheers

   BB:   Uh huh

   NB:   He’ll, he’ll just afterwards act all ditzy and say Heil Hitler, and we’re like grandpa no.

   BB:   Eh

   NB:   So

   BB:   Do you uhh, do you ascribe to any of that uhh philosophy or?

   NB:   The uhh, I it’s, I subscribe to more of the economics of it now rather than the social
         aspect

   BB:   Okay

   NB:   Cause the economics were phenomenal, they made Germany who was like, it was like
         five hundred thousand reich marks between World War I and World War II in order to
         buy a single loaf of bread

   BB:   Uh huh

   NB:   And it went down to like 17 reich marks for a loaf of bread within three years.

   BB:   Okay


                                                  18
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 28 of 108 PageID #: 398




   NB:   That kind of, that king of deflation just doesn’t happen naturally

   BB:   Mhm

   NB:   So, there was really good recovery economics and it was really good sustainability
         economics because it was 17 reich marks the entire time he was in power but after that it
         still you know went to crap cause, blame Germany for the war. War debt, inflation.

   BB:   Yeah

   NB:   How economics works and then

   BB:   Uh, but there a lot of social issues that uhh go along with that

   NB:   Yeah there’s the, that’s

   BB:   (OV) and I think that’s… yeah

   NB:   why I’m economics and then trying to stick away from socialW so.

   BB:   Okay.

   NB:   And I’m

   BB:   Well uhh, let, let’s talk about

   NB:   (OV) recovering, I guess you could say from that

   BB:   Okay… Okay. Lets talk for a second about the, the soc, one of the social issues, uhh July
         27th uhh

   NB:   Oh

   BB:   Two Fridays, two Fridays ago

   NB:   Whoa, yeah I heard Mike Pence tweeted about that place

   BB:   Uhh Congregation Shaarey Tefilla in Carmel



                                                  19
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 29 of 108 PageID #: 399




   NB:   Mhm

   BB:   Uhh, you ever been there

   NB:   Not that I know of, I don’t go up to Carmel too often, the closest I’ve been there is going
         up to the Zionsville Road main office for Tradesman

   BB:   Right, okay. Do you know, do you know what it is?

   NB:   Ehh, looks like a church to me.

   BB:   It’s a Jewish synagogue.

   NB:   Oh. Oh. That’s the uhh, wasn’t that place vandalized or something? Yeah, yeah it was.

   BB:   Yeah. Had uhh, had two Nazi flags painted, one on the south wall, one on the west wall
         or uhh yeah west wall and then uhh two iron crosses in the, on the south wall as well as
         some homemade napalm uhh with which looks possibly to have been uhh had been
         spread with a Drano bomb or something like that. Uhh so why, why don’t, why don’t you
         tell me what you know about that.

   NB:   That looks like a bunch of crap, crappy radicals to me

   BB:   Okay. What do you mean crappy radicals?

   NB:   I mean, I was always raised with the Nazi notion of like acting out is not the way, you’re
         supposed to represent yourself properly, work hard, and show them hey I can be this
         productive overtop of this person

   BB:   Mhm

   NB:   So, at work I always work my ass off and try to well, pardon my French but work my ass
         off and

   BB:   Yep

   NB:   try to represent who we are better than others do

   BB:   Okay



                                                  20
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 30 of 108 PageID #: 400




   NB:   So like you always try and dress neatly, you try and keep yourself clear and full-
         manicured and strive to get good grades

   BB:   Right

   NB:   Which why I took, which is another reason why I took on the burden of getting my
         Associate’s from instead of 2 years in 1 year.

   BB:   Okay. Alright well see you, you remember when I told ya

   NB:   Yeah

   BB:   You’re uhh, you’re able to stop talking at any time if, if you want to so, uhh but what I’m
         gonna ask you is to tell us the truth here. Okay. If you’re gonna talk to us, uhh and gonna
         cooperate

   NB:   Mhm

   BB:   Uhh you need to tell us the truth okay

   NB:   Okay

   BB:   Uhh cause we, we know a lot here and uhh if you lie that’s another federal offense okay.
         Uhh 18 U.S.C. 1001

   NB:   Mhm.

   BB:   Makes it a federal offense to lie to, to uhh us in the conduct of this investigation, this is a
         federal investigation uhh you’re, you’re right, I mean it looks, it sounds, I mean its looks
         kind of pretty radical to uhh start a big fire like that and, and uhh uhh you know use a, use
         homemade napalm and uhh the Drano bomb uhh to do it, as well as you know to paint
         this kind of stuff at a uhh, a Jewish synagogue, I mean you understand what those
         symbols uhh mean to the Jews right?

   NB:   Yeah, Yeah.

   BB:   6 million, 6 million killed during World War II right?

   NB:   I thought, I was always told it was 4 million.



                                                   21
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 31 of 108 PageID #: 401




   BB:   Okay. Still a lot

   NB:   Yeah, it’s still, still crap though so

   BB:   Yeah, yeah, yeah. So anyway, umm so let, let’s, let’s revisit where were you on July 27th,
         it was a Friday, two Friday’s ago. Where, where were you that day?

   NB:   July 27th… you said two Friday’s ago?

   BB:   Mhm

   EK:   Hey Nolan remember it, it’s fairly easy if someone had a phone with them or someone
         was with someone else and someone had a phone things like that, that check that so
         honesty is definitely in your best interest.

   BB:   Yeah and know that we’re, we’re executing the search, the search warrants now.

   EK:   Right

   BB:   Uhh there’s Drano in your trunk okay, so

   EK:   Don’t dig the hole deeper

   BB:   Yeah.

   NB:   Alright

   BB:   So… the 27th, July 27th okay today is the 15th right, so one, two… yeah, two and a half
         weeks ago. I think you know where you were that day right?

   NB:   Yeah

   BB:   So, (SA Bookwalter displayed Walmart surveillance pictures) you went to Walmart that
         day right?

   NB:   Mhm

   BB:   That’s your vehicle. And that’s you and uhh Kiyomi right?

   NB:   Yeah


                                                  22
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 32 of 108 PageID #: 402




   BB:   That would be red spray paint, that would be black spray paint, that would be you in the
         same jacket walking out uhh, that day you purchased two eighty in, eight-two ounce
         bottles of Drano umm, aluminum foil, uhh red spray paint, two cans of red pray—spray
         paint, two cans of black spray paint. Uhhhh some umm, do you remember what else you
         purchased?

   NB:   Gas and styrofoam cups.

   BB:   Okay, mmm tell, tell me about that. Tell us what was the purpose of that, that

   NB:   It’s obvious

   BB:   Well I know, but I’m asking ya

   NB:   It was the napalm

   BB:   Okay. So homemade napalm

   NB:   You’re wanting, you’re wanting honesty so.

   BB:   Yeah. Absolutely. OK.

   NB:   Mhm.

   BB:   What uhh, what, what was the, the purpose of it? Buying that?

   NB:   We were assigned by a friend… in Europe… he said go after it… so we went after it

   BB:   Okay, tell, tell us about that. Who is this friend in Europe?

   NB:   Uhh, we don’t know his name, he just, he’s been getting banned off of Discord recently.

   BB:   Uh huh.

   NB:   And whenever we were talking to him, his name was Asbestos Peter

   BB:   Mhm




                                                  23
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 33 of 108 PageID #: 403




   NB:    which based off of a nickname from awhile back but Asbestos Peter has been, he was like
          trying to instigate radicalism and trying to…get more people to be activists in certain
          fields of discussion

   BB: Okay

   NB: and…

   BB: And you’re talking to him on what?

   NB: Discord

   BB: Okay

   NB: It’s a online messaging app

   BB: Gotcha, okay.

   NB: And uhh…he never used voice call and… they don’t have video chat but he said only talk
       about this on this…uhh, well ..He actually brought up all the details about it. I’m happy I
       just remembered it, it was on the app called telegram which allows like… inter-continent
       text message for free I think it is

   BB: Mhm

   NB: And...he was telling us ….do this, do this, and this….and …..try to do it at night, park a
       certain mileage away…and

   BB: When did he tell you all this? When did he communicate this to you?

   NB: That was… I think…you said that it – it all – co—occurred on the 27th is what you said,
       right?

   BB: That’s when, yeah, that’s the, evening of the 27th was when this was done.

   NB: Yeah

   BB: This is what you purchased, this stuff July 27th.

   NB: Then it was like, the 25th or 26th that it was all talked about

   BB: Okay and he

   NB: Like within a couple of days

   BB: (OV) Sent that all to you via Discord

                                                    24
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 34 of 108 PageID #: 404




   NB: Yeah

   BB: And what ..I gu-guess what did he

   NB: It was Discord and Telegram

   BB: Okay, on your phone or?

   NB: Yea, on-on our phone

   BB: On your app?

   NB: On, not on my phone.

   BB: On whose phone?

   NB: My wife’s phone

   BB: Kiyomi?

   NB: Yeah

   BB: How do you – how do you—how do you get connected with (UI)– tell me – tell me his
       name again

   NB: Uhhh…(chuckles) his username was Asbestos Peter we don’t his real name

   BB: You don’t

   NB: No

   BB: How did you get connected with him

   NB: Uhh it was through a forum called traditionalists in nationalism...

   BB: Uh huh

   NB: where it was people like me where it was more of a …societal thing and you could talk
       about things peacefully and not have to be...you know, angry about it or hiding it…and you
       could…. It was…really civil, they had a policy of never use racial slurs and really the only
       time they were acceptable was like in a meme…cause they’re everywhere is memes...but…

   BB: Mhm




                                                  25
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 35 of 108 PageID #: 405




   NB: Whenever the...uhh...library for something called the fascist archives which was…uh, it
       was fascist archives then it went to white power archives and then once it had that name
       people were just like well that’s kinda sketchy so they shut it down

   BB: Mhm

   NB: And then they had a talking forum…on, I think it was ….it –it was…a specific social issue
       I think it was like talking about the collapse of capitalism just as like the giant student loan
       bubble that’s gonna be popping at some point…

   BB: Mhm

   NB: and it’...it’s gargantuan, so… we were all talking about that and then Peter was getting in
       contact with my wife and then ….

   BB: So she’s on the forum too?

   NB: She’s on the forum because I was trying to get her to learn about my perspective on life

   BB: Uh huh

   NB: But..

   BB: So what did he – I guess, what did he or she or whoever it is tell you to do?

   NB: He said... oh well just…I’m gonna look at a map of Indiana and find all the mosques and
       synagogues that are on there and see which ones are the biggest and which ones aren’t. Are
       made of like ethnic Jews rather than religious Jews and then…you need to get this, this,
       and this and then hide your face and go.

   BB: What did he, when you say this, this, and this, what did he tell you to get?

   NB: Uh spray paint, aluminum foil, uh pack of Gatorade so we could stay hydrated and then
       make Drano bombs and then he told us how to make napalm.

   BB: Really? Okay…So he - what were you supposed to do with that?

   NB: He said get as close to the synagogue as possible

   BB: Uh huh

   NB: And we got as close to the synagogue as possible

   BB: Okay

   NB: Cause, cause the dumpster was close enough

                                                    26
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 36 of 108 PageID #: 406




   BB: Gotcha

   NB: for us

   BB: Okay, alright and... umm, did he.. did you plan to go in?

   NB: Noooo

   BB: (OV) to the synagogue?

   NB: I did not want to go in, I, I didn’t want to go in at all

   BB: Why not?

   NB: because…that’s breaking and entering is a completely different thing.. that’s
       uhh…destroying the actual internal structure rather than just having something they could
       wash up and then..

   BB: Mhm

   NB: Dig away…you can turn over the soil and plant new grass and that burn scars not there and
       you can pressure wash the walls

   BB: Okay

   NB: It’s easier to recover from

   BB: Wh—Why did you try to get in then? Did you try to get inside?

   NB: Noooo

   BB: You didn’t try to get inside?

   NB: Noooo

   BB: You sure?

   NB: not that I know of, not that I can remember

   BB: Nolan we’re, we’re being, we’re being… you gotta lay everything out here, alright.

   NB: I don’t think I was trying to get in, we just walking, we walked and we were tryna…

   BB: (OV) no don’t, no – he- here’s- here’s the, here’s the issue Nolan, you’re, you’re tying to
       figure what I know

                                                     27
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 37 of 108 PageID #: 407




   NB: No we’re trying to see if there were cameras and then we decided it, it’s too sketchy cause
       we...we did want to get like onto the wall

   BB: Uh huh

   NB: We didn’t want to get inside, we wanted to get like on the back wall

   BB: Yup

   NB: but we were too sketched out by the fact that we thought there were cameras so we went
       and got the dumpster instead and said…

   BB: (OV) Okay so you wanted – you wanted to get the, like the south wall, the… of the…

   NB: (OV) yea we, we wanted to…

   BB: (OV) the synagogue itself

   NB: one of the bigger walls. Not inside.

   BB: Umm… what uh. I guess. What was-what was the purpose of doing this…that’s, that’s the
       big question here…wh—why do this?

   NB: Peter said if we got ..if there were news headlines about it he would…

   BB: (OV) Oh

   NB: it he said it would be able to spark more radicalism and then get it to be bit more known of
       a social issue and….

   BB: Why do you wanna spark rad—radicalism?

   NB: Not … Not radicalism, just like knowledge of the- what the movement was.

   BB: And what’s the movement?

   NB: The movement is like National Socialism in general but...

   BB: Do you, do you know what National Socialism is? I mean it’s synonymous with Nazism
       right?

   NB: Well.. that - that’s, a term for it.

   BB: Uh-huh



                                                  28
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 38 of 108 PageID #: 408




   NB: Yea

   BB: Okay…I mean uh…it’s pret— it’s a pretty radical message right? Especially when you’re
       ...uhh…if, if you’re a uhh, umm a Jewish person who goes to uhh Shaarey Tefilla right?

   NB: Mhm

   BB: Sends them a pretty clear message right? What message you think it sends them?

   NB: Get out, or we don’t like you

   BB: Mhm

   NB: Yea

   BB: Is that what – is that the message you and your ..uhm.. you and Kiyomi wanted to send?

   NB: I guess not, no this, more of the message that Peter is wanting to send, but..

   BB: Okay

   EK: Did Peter provide you any resources to help pay for this stuff, anything like that? Or did he
       talk about that, like giving you some sort of assistance or is just helping you with picking
       the locations and things like that?

   NB: He – he said, he said jokingly that if we get put in prison, uh, I’ll go ahead and give you
       like five grand after I bail you out or something like that...but then it’s – it’s… that was
       obviously a joke. And the only really big assistance was, hey this is the stuff you need to
       buy, this is how you make it…

   BB: Mhm

   NB: and then you just take this to this place

   BB: And he told ya, he’s the one who picked out this uhh Jewish synagogue?

   NB: Yea

   BB: In Carmel cause obviously it’s not close to you, uhh…

   NB: He, he said it being further away was better

   BB: Okay

   EK: Do you know where Peter was at? Did he ever say where he lived or is from?



                                                   29
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 39 of 108 PageID #: 409




   NB: Uhh, at the time he said he was vacationing in Kiev

   EK: Ok so he was in Russia

   NB: Cause he lives in, he lives in Romania, he’s from Romania

   EK: Ok…but he, he could be Russian?

   NB: Possibly

   EK: Okay

   NB: Kiev’s really close, so I could see it

   EK: Sure

   BB: Hey Nolan, help—help us understand this day. What uhh so this is about as you can see
       about 2:28 in the afternoon that you purchase everything, you and Kiyomi uhh that’s
       Kiyomi right.

   NB: Yeah that’s my wife.

   BB: Okay. Umm… uhh so you, he tells you this on July 25th or so?

   NB: Yeah, 25th, 26th

   BB: Okay and then you, what do you do on the 27th?

   NB: We… went out bought some food, hung out for a bit of the day and when

   BB: Where’d you buy the food?

   NB: I’m pretty sure it was Noodles & Company or I might be getting that confused with a
       different date

   BB: Okay

   NB: Cause… no okay, we went out earlier in the evening and hung out at a friend’s house

   BB: Huh, which friend?

   NB: Uhh, his name’s Alex Hitchcock.

   BB: Okay




                                                30
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 40 of 108 PageID #: 410




   NB: And we went and just sat around at his place and then we gave him, which we, we used to
       play with uhh napalm, cause he used to know how to make napalm, so we just like light a
       little bit of it in his yard and we’d like burn coconuts and stuff, just you know

   BB: Mhm

   NB: Childish

   BB: Okay

   NB: And then we went and bought that stuff, came back and had uhh… she was packing it
       while we were in the car and then had it left in my trunk and then we made the napalm
       there and it was in like a kettle which we have a designated kettle at his house for just like
       having napalm and then we’ll use a little bit of napalm to start a fire.

   BB: Okay. And then who, who’s it, what’s this guy’s name again?

   NB: Alex Hitchock.

   BB: Alec.. Alex

   NB: Alex, I think it’s Alexander Hitchcock

   BB: And, and where does he live?

   NB: Uhh, oh it’s… I think its Fawn Lane here in Eminence, not here in Eminence

   BB: (OV) Fawn Lane?

   NB: Yeah, F-A-U-N like a baby deer or

   BB: W-N?

   NB: Yeah

   BB: Fawn. Yeah

   NB: Well, yeah it’s one of the two, W or a U

   BB: (OV) Gotcha. Okay. So it’s, so Alex’s house is… you went over there

   NB: Yeah

   BB: And made the napalm?

   NB: Yeah

                                                   31
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 41 of 108 PageID #: 411




   BB: mixture…umm, then where’d you go from there?

   NB: We went straight from there onto I-70 up to 465 and shot up to Carmel.

   BB: Okay, you drove up there?

   NB: Yeah

   BB: In the, the

   NB: The Impala.

   BB: Impala… okay.

   NB: My rust bucket.

   BB: Tell, tell me what you did when you got there.

   NB: We parked at, there was this Mormon church like a, I think it’s like a mile or so down the
       road and then we walked around this residential area like up to the corner and over and then
       we came across the road, like in, ee—kind of in the front yard of the place and then walked
       around seeing if there were cameras

   BB: So this is, uhh

   NB: Yeah this is the place, this is the road and then down

   BB: (OV) That’s 116th, so this is, this is East, you went, went this way. So that’s North

   NB: yeah, the Jewish congregation, the Mormon Church is like right down here I think and then
       we just walked

   BB: (OV) Okay to the South uhh west

   NB: up and then I think we

   BB: You walked up Shelbourne?

   NB: Yeah we walked up this way

   BB: Okay

   NB: And then we get, we were getting sprinkled on around here so we walked through…. There
       was like Hedge’s or something here



                                                   32
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 42 of 108 PageID #: 412




   BB: Okay

   NB: that we walked through

   BB: This one?

   NB: Then we hopped through here, no it wasn’t here, it was over here and then up I think

   BB: Okay

   NB: But

   BB: So you came up from the South, okay.

   NB: We did get to the point where somewhere, we got over here so we had to come across here
       and then we were like dangling behind the shed for a little while to get a breather

   BB: Uh huh

   NB: and we walked around this, there’s like a playground right there so we were looking at it
        and seeing if there were cameras back here cause we were gonna get this wall but then we
        said no screw it

   BB: Oh so you, you were gonna do the West Wall.

   NB: Yeah we were going to do this (OV)

   BB: (OV) Yeah, okay. Alright.

   NB: And then there was like… we don’t know why there was lights or like hanging camera
       globe things that we got sketched out and just did the dumpster.

   BB: Okay, alright. So you saw the lights and that made you nervous?

   NB: Yeah.

   BB: Okay… tell me what you did

   NB: Right here?

   BB: No just tell me, tell me what uhh what you did from there

   NB: Oh from, okay so we go to the wall

   BB: How’d you, how’d you get everything up there?



                                                 33
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 43 of 108 PageID #: 413




   NB: Oh it’s

   BB: Did you carry a backpack?

   NB: Yeah there’s the backpack and stuff and then

   BB: In your car?

   NB: there was a, yeah there was the brown military backpack that they found

   BB: Okay

   NB: It should

   BB: It’s in the car?

   NB: Yeah

   BB: Okay

   NB: And then

   BB: (OV) Alright

   NB: there’s the uhh kettle which we just had it electrical taped shut

   BB: Okay

   NB: So nothing would leak out. And then

   BB: That had the homemade napalm in it? Okay… uhhh

   NB: And then, that was just

   BB: So you got the backpack with the spray paint

   NB: Yeah

   BB: The umm, aluminum foil

   NB: And then I had like a grocery bag in which I think that might be in my trunk, the trunk of
       my car too, cause there was like spare Gatorade bottles that we couldn’t quite fit

   BB: Gotcha, okay. Uhh so you carried that—all that stuff up there—umm, you carried this
       whole big kettle too?



                                                   34
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 44 of 108 PageID #: 414




   NB: No it’s not a kettle it’s

   BB: Yeah

   NB: It was just like a little (UI)

   BB: Oh… okay.. alright

   NB: and it was electrical taped shut

   BB: And then tell, tell me what you do when you get up there.

   NB: We said alright so where do we start? And she turns her back to me

   BB: Mhm

   NB: Said get in the back, I opened it up, pulled a couple of bottles out of the way…grabbed one
       red, one black…handed her the red and then started painting the swastika, she went up and
       around and did the perimeter of the flag and then did the circle

   BB: Mhm

   NB: around the swastika and then I grabbed the other red out of her backpack and we started
       filling in the flag…and then… we took iron crosses on the side of that one and then we said
       no there’s another wall… did one there.

   BB: Okay.

   NB: Same procedure

   BB: (OV) So you both, you both, are you both artistic… I mean it’s, it’s—it’s, it’s ob—it’s
       obviously took some effort uhh to do that… umm

   NB: I mean, I doodle in my free time

   BB: Okay

   NB: So

   BB: but you both painted it, you both did the spray painting?

   NB: Yeah she, she’s really good at realistic drawing, I’m more of a uhh, cartoony character kind
       of thing

   BB: Okay



                                                 35
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 45 of 108 PageID #: 415




   NB: Which… yeah

   BB: Gotcha…. umm

   NB: The lines aren’t to.. just regular lines aren’t too much different

   BB: Gotcha… and uhh so you, so you spray paint and then what do you do?

   NB: We… laid the napalm down and tried to spread it around so it would get like here and here
       but it

   BB: Mhm

   NB: just plopped…and then whenever I put the pan back some plopped there and then

   BB: Okay

   NB: There was a little like, one of those candle lighters… the click button ones and then she
       just… boof, boof—and then it was a little bit bigger and then got some here

   BB: So she just lit it mmm—and then uhh what’s, what’s the plastic then?

   NB: That plastic?

   BB: Yeah

   NB: I think that’s like saran wrap for a Gatorade bottle cause one of the labels was falling off so
       I just chucked it on the fire possibly... that might be it

   BB: Did, did you used Drano? The Drano uhh bombs at all?

   NB: No it’s the gel stuff so it doesn’t work

   BB: Oh okay

   NB: It had to be the purple liquid

   BB: (OV) Yeah, yeah

   NB: That actually interacts with the aluminum so

   BB: (OV) the liquid then… yeah…. Okay. So did you even try to use it or?

   NB: No, we uhh… we got too nervous cause like the napalm was creating a lot of light we’re
       like alright we’re gonna get out of here we got back to Alex’s house and we’re just like I…



                                                   36
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 46 of 108 PageID #: 416




        I wonder if the Drano things gonna actually work anyways. So we poured the gel in there
        and then

   BB: Oh okay

   NB: It just enveloped the aluminum and just sat there

   BB: So what was the popping noise that… uhh some of the neighbors heard out there?

   NB: The popping?

   BB: Uh huh

   NB: Ummm…..I mean napalm burns very hot

   BB: Yeah… okay

   NB: So

   BB: I mean it was a pretty good fire right… and it was pretty uhh intense fire

   NB: I mean yeah is na, napalm does

   BB: Yeah, so I’ve seen the video so, okay… I guess what, what was the point…of, of the
       napalm… using the napalm?

   NB: Just to… I guess put an effect below the sign… Peter probably was wanting us to do some
       internal damage

   BB: Yeah

   NB: With it

   BB: Yeah that’s…

   NB: But we didn’t have the balls to do that so

   BB: Okay

   NB: We just used it as an effect under the flag

   EK: Did Alex, when you were making it at his house did he know where you were going with
       the, the, the napalm that you guys were making?

   NB: I’m pretty sure I didn’t tell him but he might know.



                                                     37
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 47 of 108 PageID #: 417




   EK: He didn’t ask why you were taking it out in a taped up with your wife? He, he wasn’t
       interested in that?

   NB: He’s, he’s used to us making napalm cause

   EK: Okay

   NB: we use it to start fires for barbecues over there all the time, we hang out every Sunday and
       just cook what he needs and play Mario Cart and stuff

   EK: Did he know about Peter or your plans to go up there?

   NB: I told him we were talking to someone online, I didn’t say Peter directly or anything like
       that.

   EK: Okay so he had no idea of your plans to go to the synagogue

   NB: He… he might know cause he’s a pretty smart guy… so he might have seen like headlines
       and stuff and realized where we went

   EK: M’kay

   NB: but… I don’t

   EK: before you left he didn’t know that you guys were headed there to

   NB: He shouldn’t of

   EK: Okay

   BB: So ultimately what’s—what’s the, what’s the purpose of - of doing this?

   NB: Just to have symbolism, make a headline

   BB: Okay…. and he chose the Synagogue?

   NB: Yeah

   BB: Okay and what - I guess what did he tell you – what was the purpose of doing it at the
       Synagogue?

   NB: He said because it’s full of the ethnic Jews, which is… the main thing. The religious Jew
       part wasn’t the… being a religious Jew wa—Jew wasn’t the deal for Hitler it was the ethnic
       Jews. Because there was like two percent of the population represented…

   BB: (OV) So race versus religion?

                                                  38
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 48 of 108 PageID #: 418




   NB: Yeah, yeah…yeah it was two percent of the population representing fifty percent of the
       vote that’s the problem we had with it

   BB: Okay, so I guess, what’s the... then what’s the issue with, with Jews the race

   NB: Oh, because historically...if you look into the makeup of political officials...you will find
       that roughly two percent of the population which is around the minority population of Jews

   BB: Mhhm

   NB: If you look at political official, officials… like 50 percent of them or more have been
       Jewish… race for years upon years

   BB: Mhm

   NB: And they’re only a small percent of the vote …they’re, they’re only small percent of the
       population so… it’s basically saying you’re over represented

   BB: Okay… in, in the realm of political leadership -

   NB: (OV) in, in, in, in the realm of political leadership and democracy…

   BB: Okay…so I, I guess what’s the purpose of...what, what ultimately is the purpose, what’s the
       message that’s, that’s being sent umm, by Peter uhh through you to…through you and uhh,
       umm Kiyomi in doing this?

   NB: I guess it’s just …. back down or something like that

   BB: Okay

   NB: You know...it’s just like…

   BB: Get out?

   NB: Kinda?! Maybe?

   EK: And you had only talked to Peter the 25th and 26th? And he was able to convince you, in on
       Telegram through limited conversations for two days to go do this?

   NB: It, it wasn’t limited conversations, it was like six hours at a time

   EK: So you had talked to him on Telegram for six hours at a time?

   NB: It wasn’t me, it was my wife.



                                                    39
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 49 of 108 PageID #: 419




   EK: Okay so…. It was on your wife’s phone? She, she had the Telegram app on her phone

   NB: Yeah

   EK: And did she meet Peter or did you meet Peter?

   NB: We never met Peter

   EK: Online, like through the app

   NB: It was, it was her meeting Peter and then we both talked to him

   EK: Okay

   NB: through her phone

   EK: And it was all through the typing

   NB: (OV) Text

   EK: texting… so, but it was all happening on the 25th and 26th

   NB: Yeah

   EK: and so… Kiyomi’s on there and she meets Peter in one of these discussion groups and
       starts talking to him… so over a period of long conversations on the 25th and 26th this plan
       came into effect and you guys decided to go carry it out and did so….

   NB: and well… it was also… I hadn’t been able to have that good of an effect on her because
       typically it’s more of a separatist view, that I try and hold where it’s just like… rather
       than… it, it, it’s like don’t interbreed, that’s more of the thing, don’t

   EK: That you believe?

   NB: Yeah

   EK: Yeah

   NB: and it’s, it’s more of a passivist view of just like don’t, don’t kill for it… just be abstin—be
       abstinent for it

   EK: Be separate

   NB: Yeah

   EK:    And Kiyomi doesn’t, she had a more…

                                                    40
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 50 of 108 PageID #: 420




   NB:   Uhh… it was, it was like nature vs. nurture depending on how you treat the child they’ll
         develop no—notions a certain way, she was still young enough to where it was like
         childish views

   EK:   Mhm

   NB:   and then I guess Peter kind of fed off that and then I was pulled into it because it’s my
         wife so

   EK:   So she wanted your help in doing it

   NB:   Well, I, I kind of, I kind of naively found it like a date night, is, is very crazy date night
         but…

   EK:   Okay

   NB:   I… I did go in by my own volition.

   EK:   Were you communicating with Peter primarily or was your wife communicating with
         him?

   NB:   My wife, it was all, it was all on her phone.

   EK:   But did, were you sitting right by her side reading it as it was happening? Did you know
         that,

   NB:   (OV) it was

   EK:   the extent of the conversation?

   NB:   It was every couple hours I’d check in…

   EK:   So

   NB:   (OV) So I knew the co—I knew the conversation was going on for a while

   EK:   So when it was decided to, to uhh where you guys were going to conduct this… did she
         tell you or were you there sitting with her when it was decided that this was the
         congregation you guys were gonna

   NB:   I was sitting with her

   EK:   Okay

   BB:   Do you know how he chose, this uhh synagogue

                                                    41
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 51 of 108 PageID #: 421




   NB:   He, he… Google Maps and he has like a filter of how to find places

   BB:   Uh huh

   EK:   How did you trust you knew who this guy was, I mean you met him the same day
         essentially…and he’s

   NB:   Cause everyone else I’ve met on the server is an extremely respectful person and
         extremely nice.

   EK:   How many, have you ever met any of them in person?

   NB:   Not in person, no.

   EK:   Have you ever been like gone to meetings with like-minded folks like could be in… you
         know similar, like you have the National Socialism, you have different groups that you
         participated, any of those groups locally?

   NB:   Uhh, my wife and I recently had a dinner with a bunch, with a lovely couple from a group
         called Identity Europa and we had a nice little dinner down at the Indy Diner…and we
         just sat there and

   BB:   Identity Eu-Europa?

   NB:   Yeah, in—instead of like a u, it’s a v, it’s weird.

   EK:   What were their names?

   NB:   Uhh Sarah and… Douglas

   EK:   And how did you meet them?

   NB:   Through Identity Evropa, her names Volkmom on Discord and

   BB:   Volkmom?

   NB:   They’re extremely nice

   BB:   Like V-O-L-K-M-O-M?

   NB:   Yeah, yeah

   EK:   And were the aware of what you were doing here that you were talking to Peter?

   NB:   No, they, they had no idea

                                                   42
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 52 of 108 PageID #: 422




   EK:   And was that before or after this?

   NB:   That was like this past Saturday

   EK:   Okay, okay.

   BB:   Where and where’d you meet them?

   NB:   Uhh Indy Diner in Martinsville.

   BB:   Okay.

   NB:   It’s a real nice family restaurant.

   BB:   What time was that?

   NB:   It was 6:45 on Saturday, like this past Saturday.

   BB:   Okay.

   EK:   But other than the Identity Evropa you met on Discord? Any other groups any other like
         act—like you’ve read in the paper about like these big protests like in places like
         Charlottesville, did you go to any of those type of events, or do anything like that?....
         okay.

   NB:   Because of us subscribing to Identity Evropa… Identity Evropa said you can’t, we’re not
         allowing any of our members to go to the Unite the Right 2 so instead we went and with a
         bunch of Identity Evropa members to dinner.

   EK:   To dinner?

   NB:   Yeah,

   EK:   what’s—so there were other I—IE

   NB:   Yep

   EK:   guys at the dinner

   NB:   One more his name was Steve, he was the guy that’s just like hey you guys are new, you
         two are new how about we all get a dinner date together.

   BB:   What does this group, what’s the belief system?




                                                  43
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 53 of 108 PageID #: 423




   NB:   It’s just be proud that you’re European, it’s, it’s an identitarian movement, it’s nothing
         political

   BB:   Okay

   NB:   It’s just like you’re European, be proud of who you are, take care of your family.

   BB:   Okay, I mean that sounds positive does it—what’s

   NB:   Yeah, yeah, that, that’s

   BB:   But is there, is there any, but do they have any uhh animus against any o—any other
         groups?

   NB:   Uhh. there, there’s always a couple poisoned skittles to ruin the bowl but

   BB:   Yeah

   NB:   my wife and I are trying to stick away from those now, since the whole conscious is like
         setting in on that… cause it was a couple of days after that happened, that her and I both
         kind of like sat down and we’re just like we, cause like as the news lines, news headlines
         started rolling…we sat down and we kind of realized wow, we did that

   BB:   Yeah…. And you realized what message you sent right?

   NB:   Yeah

   BB:   I mean, and that’s a pretty intimidating, threatening message… right? You agree with
         that?

   NB:   Yeah.

   BB:   Uhh, I mean…just be… just you know, just for a group of people that… because of their
         race…

   NB:   Should’ve been sticking with the separatists

   BB:   Yeah

   NB:   Yeah

   BB:   Umm, where’d, where’d you tell your parents you were going?

   NB:   We

   BB:   that night?

                                                  44
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 54 of 108 PageID #: 424




   NB:   told my parents that we were gonna go watch a movie with Alex

   BB:   Oh okay

   NB:   Yeah, we told her that we were going to go watch the new Mission Impossible Fallout

   BB:   Oh okay, alright… did you go see that at all? No

   NB:   I want to so bad but no I didn’t

   BB:   That would’ve been a much, I think that would’ve been a much better uh choice

   NB:   Yeah, that, that would’ve been a much better venture

   BB:   Yeah

   NB:   and

   BB:   Did you tell them you were going somewhere else before that?

   NB:   Hmm

   BB:   Did you tell them you were going somewhere else before that?

   NB:   The movie theatre, before that?

   BB:   Or before the, the movie?

   NB:   No… we just said we’re gonna hang out at Alex’s for a while and then we went and
         bought the stuff, went over to Alex’s and then we called and let them know hey, we’re
         going to the midnight showing of

   BB:   (OV) Okay

   NB:   Mission Impossible Fallout cause

   BB:   (OV) So you

   NB:   it was like coming out that same day

   BB:   You bought the stuff at Walmart that day?

   NB:   Yeah

   BB:   Uhh, and then went to Alex’s

                                                45
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 55 of 108 PageID #: 425




   NB:   Yeah

   BB:   Did you go anywhere in between there?

   NB:   I think it was like IGA there in Monrovia that we bought the gas at and then we got like
         Styrofoam cups from Dollar General in Monrovia as well… cause they’re like right next
         to each other.

   BB:   Why the Styrofoam cups?

   NB:   Cause you dissolve Styrofoam in the gas to make the homemade napalm.

   BB:   But didn’t you buy uhh, two hundred

   NB:   Yeah it was a…

   BB:   Uhh, Styrofoam plates

   NB:   Oh no, no

   BB:   (OV) Walmart

   NB:   Yeah, we p—we buy Styrofoam plates from Dollar General and IGA because it’s closer
         to Alex’s house, that’s, that’s for the stuff we use to make the barbecue.

   BB:   Oh okay

   NB:   Yeah

   BB:   So the, the two hundred plates you bought at Walmart

   NB:   (OV) At Walmart

   BB:   were put to use up at the synagogue.

   NB:   (OV) were… to get… yeah.. to get gas and then we hit the synagogues, yeah

   BB:   Okay, alright. Umm,

   NB:   And, the gas was actually in Me—uhh Mooresville cause like we were at the Camby one.
         The Camby Walmart.

   BB:   Yeah

   NB:   and then we went down through

                                                 46
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 56 of 108 PageID #: 426




   BB:   No you were at uhh, umm Greencastle Walmart

   NB:   Gre-gree-Greencastle Walmart but then whenever we went to Camby

   BB:   Mhm

   NB:   we went… I, I think we went… I, I don’t know if we… I think we got something at the
         Camby Walmart.

   BB:   At the Camby Walmart?

   NB:   Yeah

   BB:   The same day?

   NB:   Yeah cause I remember we also were stopping in Mooresville at the… Circle K’s Shell
         gas station

   BB:   Mhm

   NB:   and then we filled up the gas can there to get the gas for the Styrofoam plates

   BB:   (OV) Okay, okay. Did umm, have, have you ever done anything like this before?

   NB:   No.

   BB:   Never?

   NB:   First movement

   BB:   First time you’ve ever done this. Uhh….

   EK:   What about Kiyomi is she, she been involved in this type of stuff before?

   NB:   It, it was mainly just like there uhh—there was supposedly this shooting that happened at
         a mosque a while back

   BB:   Mhm

   NB:   Down towards Columbus… her and her stupid friend Renzo were like… they saw lights
         up the hill and they just looked like straight lights, so they’re just like sitting there with a
         BB gun seeing if they could hear a tink off the light pole but then it like knocked out one
         of the lights and apparently it actually went through the church window—window.

   BB:   When, when was this?

                                                    47
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 57 of 108 PageID #: 427




   NB:   This was, I think like 2016…. It was a while back.

   BB:   Okay

   NB:   Down in Columbus, down towards Columbus

   BB:   Where, would, when and what, which uhh… was it a synagogue or the?

   NB:   It was a mosque

   BB:   Mosque.. okay

   NB:   And they—they didn’t know it was a mosque, they thought it was street lights, they were
         trying to shoot the light pole cause they saw the light and they thought it was a street
         lamp

   BB:   (OV) Oh okay

   NB:   So they’re just like ting, ting

   BB:   And who was it? It was her and who?

   NB:   Her and some guy named Renzo, it’s..

   BB:   Arenzo?

   NB:   Huh?

   BB:   Arenzo or?

   NB:   Renzo… R-E-N-Z-O.

   BB:   Where and where does she know him from?

   NB:   In—back when she was living down in Columbus, it was like months before we got
         married

   BB:   Okay

   NB:   It was still a long distance relationship

   BB:   So they were over by the mosque uhh…tryna shoot, shoot umm, umm

   NB:   Trying to



                                                     48
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 58 of 108 PageID #: 428




   BB:   Street lights out and accidentally hit the mosque

   NB:   They were trying to hit a street pole… street light pole

   BB:   Ahh and accidentally hit the mosque

   NB:   And then

   BB:   and broke a window at the mosque

   NB:   Well the street light was the mosque

   BB:   (OV) Oh okay

   NB:   because they, they couldn’t see the full design cause they were like in the woods

   BB:   okay

   NB:   So

   EK:   This was 2016?

   NB:   Yeah I think so

   EK:   Okay, so it was a couple of years ago

   NB:   Yeah it was, it was a good while back

   EK:   And it was a mosque in Columbus or Bloomington?

   NB:   Ir—it was around Columbus, I think it might’ve been between Columbus and
         Bloomington

   EK:   Okay

   NB:   Cause… in that Southern Indiana area

   EK:   Okay. Now was she running with any groups back at that, that point? Kind of like IE,
         anything like that?

   NB:   Uhh… not at that point but like after a couple of months… something came up where it
         was called, I think you guys, you, you’ve heard of the Traditionalists Workers Party?
         TWP?

   BB:   Mhm



                                                  49
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 59 of 108 PageID #: 429




   NB:   Uhh, she was with them for like a couple of months before it dissolved cause they, they
         had pretty decent views but then there was like the whole Heimbach scandal and then…
         they disintegrated and she’s like well that—that went wonderful, so then she was trying
         to—cause she got used to being able to talk with people and then it was just gone, so then
         she wanted to try and find people again so she was getting on Discord for it

   BB:   Mmm.

   NB:   And then, fast forward this whole debacle

   BB:   Yeah…. So, have you ever uhh, you ever given any speeches on uhh national socialism?

   NB:   Uhh, no… Not that I can think of.

   BB:   You ever written any?

   NB:   I’ve, I’ve tried to, I’m just not good at speaking

   BB:   Tried to give speeches or?

   NB:   I’ve, I’ve tried to write a speech

   BB:   Okay

   NB:   And I was trying to get uhh, I was, I was gonna call it National Corporatism and try and
         make it my own thing, where it was more of a separatist view of things but then I just
         couldn’t get the flow right and I gave up

   BB:   What were you writing this for?

   NB:   Just… personal… see if I

   BB:   Where would you, I guess where would you give the speech?

   NB:   I started out with close friends and then see if I could go somewhere bigger and talk with
         people about it

   BB:   Okay. And do you, do you, have you done this stuff in Greencastle at all? Any speaking
         up there?

   NB:   Not that I can think of

   BB:   Never done any speaking up there or… talk to any groups (IA)?

   NB:   I mean they have a big auditorium so if I got popular enough eventually



                                                   50
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 60 of 108 PageID #: 430




   BB:   Oh okay… but you’ve never been recognized for any of your speaking

   NB:   I’m, I’m not that good

   BB:   Okay

   NB:   I had trouble passing Communications class back at Ivy Tech, I’m not that good

   BB:   Okay, alright. Umm…. Uhh

   EK:   Are you guys paying dues to IE like to join or just have the dinner to learn about it?

   NB:   Oh we had the dinner because they were new members just like us and we had a… we
         had to go get a money order because our bank accounts wouldn’t link to

   EK:   Okay

   NB:   like through Zell to be able to forward the money, so we go him one hundred dollar
         money order and chucked it to him.

   EK:   Okay, did you, who did you give the money order to?

   NB:   Uhh, I think his name was Anthony something

   EK:   Okay

   NB:   He’s one of the financial guys for it

   EK:   Okay and he was at the dinner as well?

   NB:   No

   EK:   Okay

   NB:   Uhh the people that were at the dinner were Sarah, Douglas and Steven or Steve and I
         don’t know their last names

   EK:   So when did you give the money order, the hundred dollar uhh, money order to Anthony

   NB:   It was… a day or two, we shipped it via mail, it was like a day or two after the meeting
         this Saturday, so it was like yesterday or no it was… it was on the way to the dinner, so
         Saturday at like 6:30 ish we popped it in the mail..and

   EK:   So you guys are now members with IE?

   NB:   Yeah

                                                  51
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 61 of 108 PageID #: 431




   EK:   Okay. And she’s a member as well?

   NB:   Yeah

   EK:   Okay.

   NB:   We took the money order and popped it in the mailbox (IA)

   BB:   What does that, what does that get you?

   NB:   It’s a yearly, year subscription. It just helps fund the fact that, it helps fund IE so they can
         like buy banners, rent an AirBnB or just help finance the project

   EK:   Did they give you a way to communicate securely with them, like peer-to-peer
         communication or anything

   NB:   It, it’s a…. it’s a completely different Discord so you can have different servers, they
         have like the Traditionalist—Traditionlent… eh da da—the Nationalism server, I’ll just
         leave it at that, the one where this whole debacle came from and then down one it’s called
         like… people watching birds or whatever, but whenever you get into the group it actually
         says Identity Europa, and then they have multiple different sub servers where it’s just like
         here’s one for just women… so they can talk about like cooking and wifely duties and…

   EK:   Okay

   BB:   What do—how do, how do you talk on this, I mean is it all on your phone or

   NB:   How do I talk on it?

   BB:   Yeah

   NB:   I don’t talk on it, I work too much

   BB:   Okay. How does Kiyomi talk on it?

   NB:   It’s on her phone

   BB:   (OV) On her phone

   NB:   and then she has Discord downloaded onto her computer as well.

   BB:   Where’s her computer?

   NB:   It’s a Lenovo that she has at home, she uses it for school



                                                   52
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 62 of 108 PageID #: 432




   BB:   Oh, on a laptop

   NB:   Yeah

   BB:   Where does she go to school?

   NB:   Ivy Tech, same place I did

   BB:   Okay

   NB:   She’s doing the same thing I did, where she’s getting into the ASAP program and trying
         to get her Associate’s in one year rather than two.

   BB:   And whats the ASAP?

   NB:   You take double classes

   BB:   Oh, okay

   NB:   You take double the credit hours

   BB:   Yeah, yeah.. Okay

   NB:   and a 29 credit hour semester is just so much fun

   BB:   Yeah, gotcha

   EK:   Okay, so you, you guys are, are there and you’re communicating with them… Did you
         tell anyone about this on Discord that hey this is us, we did this… does anyone in IE, are
         they aware of what you’ve done? I mean, it’s a pretty big deal

   NB:   Yeah it, we did, we didn’t.

   EK:   So you didn’t tell them?

   NB:   No

   EK:   Okay

   BB:   Yeah and Mike Pence, the Vice President’s tweeting about it, right?

   EK:   That’s a big deal

   NB:   Yeah

   BB:   Yeah

                                                 53
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 63 of 108 PageID #: 433




   EK:   Okay

   BB:   Is it, has the President tweeted about it, do you know?

   NB:   That… no

   BB:   Okay

   NB:   I, I don’t keep up on social media that much

   BB:   Okay

   NB:   My wife was the one checking out the headlines and it was on a news story that Mike
         Twin—Mike Pence tweeted about it

   BB:   Okay.

   NB:   She was like spamming my phone at work one day and I’m like oh, wow that’s, that’s
         big, that, that okay that’s gotten really big, that’s the Vice President

   BB:   Mhm

   EK:   How’s Kiyomi feel about that, is she nervous about it, is she

   NB:   I think because it’s how… like how she was getting to lean. I think she got kind of
         excited about it, but

   EK:   Okay

   NB:   I’m hoping she kind of picked up oh—on the fact that I was….kind of ick towards it

   EK:   Right

   NB:   I, I don’t know how to describe that feeling other than just ick

   EK:   Okay, okay… But she was excited about it?

   NB:   I guess you could say

   EK:   Okay

   NB:   Excited… just not, not like overly enthusiastic she’s just like we were tweeted about by
         the Vice President, that’s pretty cool.

   EK:   Okay, okay.

                                                  54
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 64 of 108 PageID #: 434




   BB:   So are—are you or Kiyomi, you’re both affiliated with IE now right? Is it, would you
         describe them as a white nationalist group or?

   NB:   Not white nationalist

   BB:   Mhm

   NB:   Just identitarian, it’s

   BB:   What’s the difference?

   NB:   Uhh, white nationalist is typically deemed more of a…we’re better than everybody sort
         of thing and

   BB:   Mmm

   NB:   Identitarian is just like, it, it’s the same root word identitarian… identity

   BB:   Mhm

   NB:   It’s just how you are, it’s just we’re European, be proud of it just don’t be an ass

   BB:   Okay

   NB:   Which is… the school of thought, that I try and subscribe to more than anything else,
         because its more socially acceptable and you don’t have people trying to punch you in the
         face over it

   BB:   Alright would, I mean would, would you consider this (SA Bookwalter displays picture
         from crime scene)… uhh

   NB:   That’s not, no

   BB:   acceptable?

   NB:   That’s not…

   EK:   would IE consider that acceptable?

   NB:   No

   EK:   What, what do you think they would if you told them you’ve done that?

   NB:   That would’ve been like, hey you no longer have a membership, good-bye



                                                   55
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 65 of 108 PageID #: 435




   EK:   Okay

   NB:   Yeah

   BB:   Okay

   NB:   They do banner drops of just…they do banner drops but vandalism is not okay

   EK:   Okay.

   BB:   Any other plans to… to uhh do this to any other synagogues umm

   NB:   Not that we had thought of

   BB:   Well any other, any, any communication after this with uhh, what’s his name Peter

   NB:   I think he said try and hit up a mosque sometime soon too, but my wife and I have been
         focused more on trying to get me into the Iron Union and get funds for moving out of my
         parent’s house and then paying off her car and then actually focusing on life thing rather
         than political things.

   BB:   And tell me Peter’s name again

   NB:   Asbestos Peter

   BB:   Asbestos

   NB:   Yeah

   EK:   Did he give you any other way to contact him, any other…

   NB:   Other than Discord and Telegram, no.

   EK:   When you see his name there, that’s the only way you have to reach out to him

   NB:   Yeah and his Discord recently got banned

   EK:   Okay

   NB:   Cause he was trying to talk to Kiyomi, but

   EK:   So he’s banned on Discord

   NB:   Yeah

   EK:   Okay

                                                 56
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 66 of 108 PageID #: 436




   BB:   So… he… what did he say when, uhh what did he say when he found out about (IA)

   NB:   Whenever he saw the headlines

   BB:   Yeah

   NB:   He said wow guys good job that’s a big deal

   BB:   Mhm

   NB:   He’s just like, uhh I think the first thing he, he sent my wife was the Vice President
         tweeted about you guys, and you’re on like 30 news networks, that’s huge.

   BB:   Mhm… soo he liked it

   NB:   Yeah, he was, he was enthusiastic about it

   BB:   Did he say anything more about it?

   NB:   Other than try and hit up a, trying to hit up a mosque soon, I don’t think there was any
         other like advice or reaction to it

   BB:   Did he tell you, specifically what mosque or?

   NB:   He just said

   BB:   (OV) Did he choose one yet?

   NB:   He said just a mosque… he said you’re, you’re guy’s choice just a mosque and then, my
         wife and I are just like eh maybe…and then left it be so we could focus on trying to…
         cause I was trying to get my OSHA 10 that night… so

   EK:   When you got back from doing this, did you or Kiyomi get on Discord and tell them
         you’ve done it before it hit the news, cause it took a bit for it to hit the news, did… you
         guys communicate with him that hey we did it

   NB:   I think she hopped on her data on the way home

   EK:   Literally on her ph—on the way home from

   NB:   Yeah, I, I think we were about… since we were coming south on 465 on the west of the
         west side, I think we got to like maybe to Rockville and she said it’s done.

   EK:   And then, what did he reply to that



                                                  57
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 67 of 108 PageID #: 437




   NB:   He was asleep, so.

   EK:   Okay.

   BB:   How long

   NB:   We didn’t get a response until

   BB:   How long did it take you to do this by the way, that night?

   NB:   To do…

   BB:   Yeah when, about what time did you get up there you think?

   NB:   I think it was… one o’clock and then we got back to the car and the clock said like 3:30.

   BB:   Okay, what time did you get home then?

   NB:   We got home at like… 4:20ish in the morning, 4:40ish in the morning.

   BB:   Okay

   NB:   Somewhere around there, and then, I had to

   BB:   That took a while to do it

   NB:   I had church in the morning so her and I went to bed, well we took a shower, went to bed
         passed out and then got up and went to church

   BB:   Where did you go to chu—where do you go to church?

   NB:   Uhh Corinth Baptist Church

   BB:   Okay

   NB:   It’s a little white church in the vail if you ever heard that—heard that saying

   BB:   What’s that called?

   EK:   Little white church in the vail

   BB:   Oh okay

   NB:   It’s way out in the middle of nowhere where if you, it, it’s a little town called Plano

   BB:   Mhm

                                                  58
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 68 of 108 PageID #: 438




   NB:   I don’t even think it shows up on maps anymore

   BB:   Yeah, I’ve never heard of it.

   NB:   So if you drive through it and you blink, you, you literally miss the town

   BB:   Okay… alright. Uhh so, so you were up there from one til, so about two and two hours
         and twenty minutes

   NB:   (OV) Yeah we were walking, we were walking really slow

   BB:   Okay

   NB:   Along the road

   BB:   Yeah, I was gonna say that, that take a

   NB:   It was

   BB:   How did you go back to the car

   NB:   We went up this way and

   BB:   No, no, no… eh—back from the..

   NB:   Oh back to the car (OV)

   BB:   (OV) cause you were dow—you were down here to the southwest

   NB:   We went this way down and along this fence and then

   BB:   Okay

   NB:   there was like a light right here so we had to go between some trees and then we hopped

   BB:   So you went back over to Shelborne and went South… okay

   NB:   Yeah we went Shelborne then went on this side of the road

   BB:   Gotcha… alright

   EK:   So real quick ahh…. Do you have any way yourself to communicate with Peter on your
         phone?

   NB:   No

                                                   59
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 69 of 108 PageID #: 439




   EK:   Could, could you, could you… like if… you wanted to help us could you communicate
         him or could only your wife communicate with Peter?

   NB:   Only my wife. Which…

   EK:   So you have no way to get in touch with him?

   NB:   No I don’t have Discord, I don’t have Telegram

   EK:   So if we look on your phone, your… th—those apps aren’t or your computer, we’re not
         going to find those apps?

   NB:   No

   EK:   So you weren’t on Discord or Telegram

   NB:   I have What’s App but he’s not on What’s App.

   EK:   So all uhh, you’re saying one hundred percent of the communication with Peter

   NB:   Was on my wife’s phone or laptop

   EK:   Now did you ever get on her phone and do the typing and discussing with him

   NB:   I… would open up her phone and say hey there’s a notification from him but…

   EK:   (OV) But as far as

   NB:   I never typed

   EK:    communicating with him, she did a hundred percent of the communication with him?

   NB:   She was always the one texting

   EK:   Did she delete any of that stuff after this hit the news or is it still on her phone?

   NB:    I think it might still be on her phone

   EK:   Okay

   BB:   Is… did you take any photos of this—of the uhh, what you did out there?

   NB:   This uhh should be on my phone, there’s uhh a file

   BB:   (OV) It’s a photo? Where?

                                                   60
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 70 of 108 PageID #: 440




   NB:   There’s a file where it’s just like… one that’s supposed to be like a light on the
         synagogue to show him where it was and then show it’s like one… one flash picture of…
         left side and right side flag where it’s like from the corner of the dumpster so

   BB:   Okay… so you took, you took a couple… two photos?

   NB:   It was… three or four I think

   BB:   Okay

   NB:   Cause

   BB:   They’re not on your phone

   NB:   Yeah. They should still be there.

   BB:   Okay

   NB:   It’s uhh, one of the actual synagogue itself which you can’t really see it cause it’s night
         time

   BB:   Mhm

   NB:   And then I used flash on the wall so you could see the left and right side flags… and then
         whenever we had set the napalm ablaze as I was running away I took a quick one and
         kept going

   BB:   Mhm…. Okay.

   EK:   Did you send those photos to anybody? Did you share the photos with anybody… like
         electronically, did you send them to Peter, did you…

   NB:   (OV) Uhhh… I dont

   EK:   Send them to your wife?

   NB:   I, I, I think my wife might have sent… might have sent one

   EK:   How did she get them from you?

   NB:   It was through a… USB cord. I think we, we transferred it onto her laptop and then
         transferred it onto her phone from her laptop.

   EK:   So you transferred the photos from your phone to her laptop, to her phone and you think
         she might have sent one of those photos to Peter.

                                                  61
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 71 of 108 PageID #: 441




   NB:   Yeah… possibly. I think she, I think she may have done it in idle conversation but I, I
         never saw her send it

   EK:   Cause you just said that the photos were, were you said he… so you were taking the
         photos for Peter?

   NB:   Yeah

   EK:   Okay, so did Peter ask you to take it?

   NB:   He, he said whenever it, whenever its done try and get a.. couple pictures and show me.

   EK:   Okay. So you, you, you were taking those when you took them, you were taking them for
         Peter?

   NB:   Mhm.

   EK:   Okay.

   NB:   I was gonna send him the entire album as a media file… of like three pictures, it was

   EK:   How were you going to do that if you couldn’t communicate with him?

   NB:   I was gonna transfer it onto her laptop and let her send it

   EK:   Okay.

   BB:   What, what did Peter tell you the message was he was trying to send here?

   NB:   Uhhh he, he… said it was mainly trying to rile up—rally up people. See if there were any
         underlying groups that wanted to see if—were waiting to see if anybody was out there in
         Indiana. Just to see if something could come of it and people would become more active
         which… yeah

   BB:   Active to do what? To do this kind of thing (OV).

   NB:   Active to like, active to come out and talk.

   BB:   I mean, this uhh that’s pretty radical

   NB:   (OV) Yeah, that, that’s, that’s

   BB:   (OV) message to….

   NB:   (OV) not exactly talking

                                                  62
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 72 of 108 PageID #: 442




   BB:   get people out and to talk yeah… uhh

   EK:   What was… where… what dog does Peter have in this fight? What was your impression
         or Kiyomi’s… why is he intrigued… he’s over, you said he was vacationing in Kiev

   NB:   Yeah

   EK:   and he’s Romanian

   NB:   He uhh… it’s because there’s stuff over in Europe called the Nordic Resistance
         Movement which is… basically a bit more, it, it’s a bit more aggressive version

   EK:   Now that’s up in Sweden and Finland though

   NB:   It, it’s Sweden and Finland and it’s also Northern Germany

   EK:   Okay

   NB:   And then they also have uhh… crap what’s it called, it’s uhh… umm

   EK:   Cause they fire bombed a refugee center over in… like in that area

   NB:   That I did not know about. Wow!

   EK:   Okay.

   NB:   Kay, uhh I, I heard the… or—or, or is that the one about the embassy cause like there
         was one where they had like firecrackers and they threw it over the fence at an embassy

   EK:   Okay

   NB:   Its…that one I heard about

   EK:   So Peter said he

   NB:   but refugee center?

   EK:   Did, did Peter say he was a member of the NRM?

   NB:   Uhh, I… I think he said either the NRM or he was part of uhh…. There’s another one
         there in Europe that’s like more of actually European people crap… uhh, it’s, it’s… it’s
         uhh Identitarian Movement of like younger Europeans and it’s not identitarian, it’s more
         of the activists group and…

   EK:   And where is that based out of?

                                                63
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 73 of 108 PageID #: 443




   NB:   It, it’s based out of like central Europe, it’s like Southeastern Germany, Poland, Austria
         and then… the one that’s just south of Austria.

   EK:   Okay but its not NRM, it’s another?

   NB:   It, it’s, it’s different

   EK:   Okay

   NB:   There, there’s like two or three, two of them… uh… two of them being the NRM and
         then the one I’m talking about now and then like the third one I don’t know what it’s
         called either.

   EK:   Okay, so he, he’s a part of one of these groups so he’s…

   NB:   Yeah…. I don’t know if he’s like subscribing to them like a membership because I don’t
         think they do that sort of thing financially but

   EK:   (OV) Right

   NB:   there…

   EK:   Did he say what his nationality was like… Is he European? Is he Russian? Is he German?

   NB:   I think he’s Russian

   EK:   Okay

   NB:   Or… I, I think he’s somewhere between Russian and Romanian

   EK:   Okay

   NB:   Cause he said he was born in Romania but you know… that…doesn’t mean too much

   EK:   Right

   NB:   Whenever there’s open borders so

   EK:   But did he say where he lived?

   NB:   He said he was living in Romania, I’m pretty sure

   EK:   Okay

   NB:   And then, all I know is that at the time he was in Kiev

                                                  64
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 74 of 108 PageID #: 444




   EK:   Okay

   NB:   And he’s been to Russia, he’s been to America

   EK:   (IA)

   NB:   He’s not a big, he’s not a big fan of Los Angeles apparently.

   EK:   He’s been in the United States

   NB:   Yeah I’m pretty sure

   EK:   Okay

   NB:   I think he said he’s been to… Florida, Los Angeles and I think New York is how he
         would get here cause like (UI)

   EK:   Did he say why he came to the United States?

   NB:   Cause he, he works a lot and then he’s had money to vacation so he’s wanting to see the
         world

   EK:   Okay…Okay

   BB:   Do you, do you, you know… you said you don’t have any weapons in your car right?

   NB:   No there shouldn’t be

   BB:   Okay. Any weapons at, at your house?

   NB:   Other than a BB gun no

   BB:   Okay, just, just a BB gun

   NB:   Which I’m pretty sure my mom doesn’t even know how to use that so

   BB:   Gotcha, okay…uumm

   NB:   I mean other than, other than my wife’s knife collection but they’re all like Franklin Mint
         collectibles so… it, they’re, they’re worth more than trying to hurt someone with

   BB:   Okay. No other uhh weapons, no… uhh… ehh… do you guys, do you guys keep a, umm
         any sort of uhh Drano bombs or…. Uhh any of that kind of stuff out there or no? Okay.

   NB:   I mean unless you’re scared of laundry cleaner no

                                                 65
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 75 of 108 PageID #: 445




   BB:   Yeah… okay. Umm, are you, do you know anybody that’s umm involved in any white
         supremacy groups?

   NB:   I used to, but I think he died… his first name was Zack and I think his na—last name was
         like Nichols or something like that. He lives down in Brown County and

   BB:   What was you fillia—affiliation with him?

   NB:   Uhh, he was a friend of my wife and her and him would really just play Call of Duty
         together but then whenever her and I got into a relationship, she stopped talking to him
         and then… I, I met him like a couple of times and then him and I talked for a little bit
         because of slightly matching ideals and then whenever he found out I was a separatists,
         he got pretty angry and walked always.

   BB:   What… why?

   NB:   Cause usually separatists and then what we would usually refer to as genocidal
         imperialist

   BB:   Mhm

   NB:   are…. Very confronting, cause we’re just like No for separatists we’re just like no we
         need to leave them be, stick to our own kind and then that’ll sort things out itself over
         time and then if genocidal imperialist are like we need to go, go, go get shit done, get
         them out of here, we need to do it either by force… by some way of force or scare them
         off of like…. scare them off through memes

   BB:   Mhm…okay

   NB:   So

   BB:   Well I—I, I guess the way you’re describing it, it sounds like Ki-Kiyomi’s more…leans
         more toward the… uh

   NB:   Genocidal imperialism?

   BB:   Yeah

   NB:   That, that’s because she was developing those views early and then

   BB:   Mhm

   NB:   Nature vs. nuture took—turk ov—took over and rather than her being around me with the
         nature of separatism her friends, you know peer pressure



                                                 66
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 76 of 108 PageID #: 446




   EK:   What group was Zack with… when you said he was in that

   NB:   He was just a lonesome

   EK:   So he wasn’t apart of uhh

   NB:   Yeah

   EK:   (UI)

   NB:   He, he was just a lonesome and he’d go to school, do his homework

   EK:   Okay

   NB:   (IA)

   EK:   Okay

   BB:   Who would you say that you’re in contact with right now that’s… member of uh, white,
         uhh nationalist group

   NB:   White nationalist? I—I’m pretty sure it’s just only Peter, other un—unless you count
         like… I’m, I’m pretty sure there’s a lot of radical people on Discord but we typically
         stick away from them cause they’re, they usually don’t communicate very often on the
         server or you have to personally message them which my wife really doesn’t go out of
         the way to personally, mes—personally message them.

   BB:   She just talk in like groups or?

   NB:   Yeah it’s the, it—there’s a ne—thing called the Oracle where it’s literally just white
         women talking about making food or how to make meat and…

   BB:   Mhm

   NB:   Oh this is uhh a… easy way to manage your time to do laundry and get dinner done. It’s
         just like talk about wifely duties

   BB:   And what that—what’s the name of that forum?

   NB:   The Oracle but…it, it’s also there’s it’s a ste—it stems from what is called Traditionalist
         Nationalism.

   BB:   But where is that, I guess where do I… where, where I find that online?

   NB:   Discord



                                                  67
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 77 of 108 PageID #: 447




   BB:   Okay

   NB:   Yeah, there—Discord has like thousands of separate servers

   BB:   (OV) Yeah okay… and, and this server would be…how would you access this server?

   NB:   Uhh, you should be able to just go on there and look up Trad Nat, it’ll probably take an
         invite to get in and then you’d have to tell them hey this is uhh, there, there’s something
         called vetting where they

   BB:   Mhm

   NB:   make sure you’re actually someone that has ideals rather than just some crazy leftist
         trying to get in and take, take fascist comments out of context.

   BB:   Mhm

   NB:   So

   BB:   So tradi—Trad Nat like Traditional Nationalism

   NB:   Yeah Trad Nat.

   BB:   Okay

   NB:   and then… or you might just search the terms Traditionalist Nationalism

   BB:   Okay

   NB:   And then you take uhh, of like a vetting quiz you take these labels where it’s all like
         corporatists, capitalists, uhh religions there’s like Baptism, Buddhism, that’s… just
         everything. There’s so many tags and there’s atheism… you just take these tags the ones
         that best describe you, as many as you need, and then throw your tags out there into the
         server

   BB:   Mhm

   NB:   and then the moderators would come out and say alright we’ll get in, one of our es—
         experts on say Baptism and get them to ask you a couple questions, they ask you a couple
         questions, see that your views are actually Baptist

   BB:   Mhm

   NB:   And then they’ll have discussion with you for a little bit and pull back and then they’ll
         pick another one of your tags on just see, just how your views actually line up and then



                                                  68
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 78 of 108 PageID #: 448




         whenever they see that you’re good enough and they feel like you’re in the clear, alright
         cool, come on in…. they’ll let you in.

   BB:   Okay

   NB:   Then you get access to the rest of the servers and then you get to talk with all the people
         that are already on there and then they send you the links to different servers which
         usually you have to do vetting for every single server you join.

   BB:   Okay

   NB:   Especially the library servers which have all of the books, all of the books like Terabytes

   BB:   What do you mean all the books?

   NB:   Uhh rather than what typically people read in… school which is like the Manheim
         version of Mein Kampf, they would have the Ford translation

   BB:   Kay

   NB:   Like by Henry Ford

   BB:   Mhm

   NB:   And then they would have uhh…. Psychological articles, all these news headlines, just
         everything that’s typically been taking out, taken out of censored media

   BB:   Mhm

   NB:   Which… usually the easiest way to get those is through something called the yandex Y-
         A-N-D-E-X

   Bb:   Okay

   NB:   It’s a predominately, it, it has an English setting but it’s predominate—predominately in
         Russian

   BB:   Uh huh

   NB:   for you to be able to get the.. uhh books you need, you can search and then it’s typically,
         completely uncensored media… then there’s something called, I think it’s the library
         genesis which I’ve never been on there, I think my wife has a couple of times she hasn’t
         found anything

   BB:   Mhm



                                                  69
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 79 of 108 PageID #: 449




   NB:   But supposedly there’s huge amounts of books on Library Genesis that you can find
         that’s useful

   BB:   Okay….. uhhhh so what else, I guess umm, what else do we need to be concerned with
         here… uh as far as… going forward umm threats to any groups, any Jewish groups, any
         uhhh Muslim groups?

   NB:   Ummm… I think there was talk on one of the servers about a group up in like the Pacific
         Northwest like in Seattle

   BB:   Mhm

   NB:   Where they’re trying to move large chunks of white population in there to… and buy up
         all the real estate to root out minorities and… I, I guess that’s…. that, that might be a
         concern but

   BB:   Okay

   NB:   That’s, that’s all really all I could think of

   BB:   Okay, nothing, nothing else that you’ve seen uhh on any of the uhh (UI)

   NB:   (OV) I’m not too active on the… I’m not too active on the server itself I work too much

   BB:   (OV) Sound, sounds like Kiyomi is the one that’s

   NB:   She, she is the one that’s like there trying to learn

   BB:   Yeah

   NB:   I… I had my, my views pretty strongly set just

   BB:   Mhm

   NB:   Be a separatists and read and, right now I’m..

   BB:   So why do this then… Nolan?

   NB:   It, it was mainly a factor of…. My wife was involved so I felt like I needed to be
         involved

   BB:   Mhm… hmm

   NB:   A really corrupt version of Romeo and Juliet I guess

   BB:   Yeah… yeah… a really twisted one, yeah

                                                     70
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 80 of 108 PageID #: 450




   NB:   You won’t see that one any play soon

   BB:   Yeah… huh…well eh any uhh… I guess any alibis or any—anything you wanna talk
         about as far as umm… uhh are you, do you—are you remorseful for this now, do you still
         think it, it was the right thing to do?

   NB:   (OV) It, it’s, it’s been weighing—it’s been weighing on my conscious

   BB:   Uh huh

   NB:   So I’ve been trying to pick up more and more hours at work and stay away from home
         which my wife’s not the happiest about that, but it’s just been

   BB:   Was she planning, is, is she with Peter planning to do anything—the, the mosque?

   NB:   I don’t know if they’ve had any communication lately, I think she sa---she said she’s
         been having trouble talking to him, ever since his Discord got banned and then like
         Telegram hasn’t been responsive because we don’t have signal out at our house because
         we live like.. a quarter mile from our nearest neighbor and there’s so much foliage

   BB:   (OV) (UI) yeah it’s the middle of nowhere

   NB:   Yeah

   BB:   Definitely, uhh One and a half lane road there uh huh

   NB:   I’ve never heard the term one and half lane road

   BB:   Oh

   NB:   but that’s extremely accurate

   BB:   Oh yeah, yeah… umm anything else they’re gonna find in your car related to this
         incident?

   NB:   Maybe… I, I think the gas can’s still in there possibly

   BB:   Okay, alright

   NB:   But I’m pretty sure we left the pot back it’s, it’s back at Alex’s house cause we had a
         barbecue this Sunday so we used a little bit of residual napalm and just

   BB:   Oh okay so you brought pot, the kettle that you used back to uhh Alex’s

   NB:   (OV) Yeah we, we took the Kettle back to him because it’s, it’s his

                                                 71
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 81 of 108 PageID #: 451




   BB:   And what, and you said he lives where?

   NB:   I think it’s on the Fawn Lane, it’s

   BB:   Fawn Lane

   NB:   I… I don’t know the exact address

   BB:   Alex Hitchcock, in, is he in the town of Eminence? Or is it

   NB:   It’s really, really close. I think it might still be in the Eminence Township

   BB:   Okay. South? North? East? West?

   NB:   Uhh it’s like here’s the intersection in the middle of Eminence, this is 142

   BB:   Mhm

   NB:   142 goes this way and then Fawn Lane’s like

   BB:   Say that again

   NB:   Okay so, if you get on 142

   BB:   Yep, go

   NB:   Heading east

   BB:   (OV) East, okay.

   NB:   and then it’s I think, two or three miles down the road

   BB:   Okay

   NB:   There’s Fawn lane

   BB:   okay… 142 East off of 42 about two miles is Fawn Lane… and, is it, uhh North, Left or?

   NB:   Uhh it’s a, it’s a gravel road that goes North and it’s a dead end

   BB:   Okay, gravel road…. That goes north… where, where is he at on there?

   NB:   Uhh there’s…. I think it’s like the 4th or 5th house on the right….. There’s this giant horse
         pasture and then there’s like the tiny little one story trailer back working house



                                                  72
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 82 of 108 PageID #: 452




   BB:   Okay

   NB:   On the right.

   BB:   M—mm—it, so it’s, it’s a trailer?

   NB:   It’s, it’s not a trailer,

   BB:   Mhm

   NB:   it’s just like one of the real small

   BB:   Mobile home or?

   NB:   It’s just one of the

   BB:   Small house?

   NB:   It, it’s basically what you’d see for really cheap in the housing edition, it’s just like a
         straight house with a back door and a front door and then a

   BB:   (OV) Okay. What uhh, was it, what color do you know?

   NB:   It’s like the color of those bricks like the tannish brown

   BB:   Tan-brown, brick house

   NB:   Gray roof, I’m pretty sure.

   BB:   Is it, is it brick or is it?

   NB:   It’s wood it’s like my home

   BB:   And uhh where’s the kettle?

   NB:   The kettle should just be in his appliances or out back on con—uhh concrete slab

   BB:   Okay so he may have it inside

   NB:   May have it inside,

   BB:   Okay

   NB:   I don’t know if we like washed it out or anything and the electrical tape’s in the trash
         somewhere now, it’s off into the ether



                                                   73
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 83 of 108 PageID #: 453




   BB:   Okay

   NB:   The stuff we were using to seal it

   BB:   Yeah okay… what’d you do with, what’d you do with the used electrical tape?

   NB:   uhh we just chucked it in the trashcan

   BB:   Okay

   NB:   It was, it was in like a trashcan on the way home I’m pretty sure

   BB:   Gotcha…. Anything else?

   NB:   Oh! I remember why uhh, I remember why we went to Camby, we went there to get
         snacks because we had, we were getting like these nutrition shakes so we didn’t have to
         eat food, food

   BB:   Why is that?

   NB:   Cause if you get nervous, you want to puke

   BB:   Oh okay

   NB:   And liquid goes out a lot smoother than

   BB:   Yeah, yeah, yeah…absolutely. When was that? In, in relation to the rest of the day

   NB:   Oh it was, it was the same day. It was

   BB:   But, so this is that after Walmart?

   NB:   I think so

   BB:   So you go to Walmart

   NB:   Yeah we went to Walmart, got the stuff, went back because it would… we went—why
         were, why were in Greencastle? We went to Greencastle for…. I think there was like a—
         Yeah! We went to the Putnam county fair that day

   BB:   Oh okay

   NB:   And then we stopped at… the Greencastle Walmart on the way home. And then we went
         to Alex’s house, dropped off the stuff we had and then he was—he wasn’t there so we
         went to Camby and then got nutri—nutrition shakes and then came back to the Circle K
         bought the gas there because we went to Alex’s house, grabbed the gas can

                                                   74
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 84 of 108 PageID #: 454




   BB:   Circle K in Eminence or no?

   NB:   Cir—uhh Circle K in Mooresville

   BB:   Mooresville

   NB:   It’s like a Circle K slash Shell

   BB:   Yeah okay

   NB:   And then… eh—are you able to like figure out which one it was like through a
         membership card?

   BB:   Yeah, yeah do you—where is your uhh, where’s the debit card that you bought the stuff
         with from Walmart?

   NB:   (OV) Oh… they have my wallet

   BB:   In the wallet?

   NB:   Yeah

   BB:   Okay, alright… umm… yeah the.. we—we’ll get photos of it then

   NB:   They have the debit card and then they—I think it’s like right there smack dab in the
         front it’s my Circle K card so they can figure out which one it was

   BB:   Okay

   NB:   And then that’s where we got the gas and headed home

   BB:   Okay you got the gas with the Circle K card

   NB:   While heading to Alex’s house not home

   BB:   Gotcha…. Okay so you went to Alex’s house, well why do you drop all of this stuff at
         Alex’s house?

   NB:   Oh we just…told him it, it’d be there so we just set it

   BB:   Did he know what you were doing?

   NB:   We told him that… we were

   BB:   So he knows you…

                                                  75
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 85 of 108 PageID #: 455




   NB:   He, he knows

   BB:   He know what you did

   NB:   He knows that we were getting stuff set up

   BB:   Okay

   NB:   For something. But we didn’t tell him directly that it was for a synagogue and then like I
         said earlier, he’s a pretty smart guy, he probably figure—figured it out whenever we were
         gone

   BB:   Uh huh

   NB:   Extremely late because we took the pot back and

   BB:   Okay

   NB:   Af—afterwards so we took the pot back afterwards and

   BB:   (OV) Yeah… and he knows you make… he knows you make homemade napalms there
         so

   NB:   (OV) Yeah

   BB:   Uhh he knows… he could probably figure it out from the… from the newspaper reports
         what it was

   NB:   He-he’s, he’s a pretty smart guy so

   BB:   Yeah… But you never had direct conversations with him about it?

   NB:   Not that I can recall

   BB:   Mhm

   NB:   So

   BB:   Who have you told about it? ...anyone?

   NB:   Other, other than Peter and Alex… no

   BB:   M’kay… no one else? Kay… and Peter… you sent the picture to Peter or at least one
         or…think couple pictures



                                                  76
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 86 of 108 PageID #: 456




   NB:   (OV) I think my wife sent the picture to it…

   BB:   (OV) She did.. okay

   NB:   (OV) I know she said we… I, I know on the way home she texted him saying

   BB:   Has anyone else seen those pictures?

   NB:   Alex has because

   BB:   (OV) He has

   NB:   I showed him whenever he brought it up, he’s just like hey did you hear about it

   BB:   Uh huh

   NB:   He knows we did it

   BB:   Okay

   NB:   But it was well, well after the fact… it was a couple of days after the fact and he was just
         like

   BB:   (OV) Okay. What did, what did he say?

   NB:   He’s just like hey, have you guys seen the said—headlines and he’s just like OH WOW
         that’s uhh… that’s a fire and I said yep, that’s, that’s a fire

   BB:   Mhm

   NB:   And that’s, that’s whenever the conscious was starting to set in for me so I was just like
         yeah we… we did that and he’s just like Oh Wow, that’s a fire. I said yeah, that’s, that’s a
         fire,

   BB:   Yeah

   NB:   And he’s just like that’s… that’s a big deal man. I said that’s a big deal, there’s news
         about it. He goes yup.

   BB:   M’kay… huh

   NB:   and I told him it was like making regional news because once Peter let us know about the
         headlines, he went ahead and said go ahead and keep track of it and then Kiyomi kept
         track of it so she kept me tapped it—tapped into the information on it so.




                                                  77
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 87 of 108 PageID #: 457




   BB:   Did he, did uhh Peter ever, ever tell you what his uhh well—I guess ultimately why he
         wanted to, uh to do this at a, at a synagogue?

   NB:   He might’ve told my wife the motive

   BB:   Mhm

   NB:   Like directly word for word what his motive was. I don’t recall it, all I can say is
         probably to stir up people.

   BB:   With… how does that stir up people?

   NB:   Cause if they see a, a huge news headline

   BB:   Mhm

   NB:   there’s gonna be underlying groups that come in and be like Woah! People are actually
         doing things, maybe we can have a voice.

   BB:   Okay. But what does it do the people at the synagogue

   NB:   Scare the hell out of them.

   BB:   Kay… Could you get that, umm… alright uhh we may have a few more questions uhh
         follow up umm…

   NB:   Do you want to like get, get my phone number and call me?

   BB:   (OV) Yeah I got… I got (UI)

   NB:   Oh you already got it, okay.

   BB:   I (IA). Uhh, I can tell you, we’re, we’re seizing your phone today so… you’re gonna have
         to

   NB:   Oh okay

   BB:   Uhh temporarily at least uhh, uhh, umm grab another device or uhh, umm yeah we’re,
         we’re, we’re seizing that one today

   NB:   Right

   BB:   cause it’s got evidence of a crime on it. Umm…

   NB:   Do I have my, can I get my debit card for…



                                                  78
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 88 of 108 PageID #: 458




   BB:   (OV) Yeah I don’t they’re seizing it

   NB:   gas and food

   BB:   I don’t think they’re seizing that, they’ll just photograph that uhh…

   NB:   Okay

   BB:   Yeah, so

   NB:   So that’s mainly what I’m worried about

   BB:   (OV) Okay

   NB:   I could live without a phone it’s no big deal.

   BB:   Yeah, umm… listen it, going forward uhh… I don’t know what’s gonna happen, I don’t
         know if you’re gonna be charged. I don’t know if… would uhh but there’s a good
         possibility

   NB:   Mhm

   BB:   That, that happens okay. You understand this is a federal violation right?

   NB:   What, how, how long would that be per se?

   BB:   What do you mean?

   NB:   How, how long of a….

   BB:   I… and, and I can’t, I’m not a, I’m not a lawyer so I really can’t advise you of like the,
         the statutes uhh there’s a couple statutes that, that apply and that and then different, they
         have different umm uhh sentencing guideline, that type stuff. Umm I, I don’t know

   NB:   Oh

   BB:   Uhh, and, and all—ultimately, you know what, what happens that, that’s up to some
         prosecutors anyway uhh, how, how it, how and when it would, would get charged. The
         thing you have to be very concerned with going forward is that you don’t threaten or
         intimidate anyone that’s involved in this process at all, okay?

   NB:   Okay.

   BB:   Let—let’s say uhh, cause we’re, we’re gonna talk to a lot of people uhh okay… umm,
         we’re thorough…uhh that’s what we do, okay. So we’re like, I’ll go talk to Alex, uhh we
         may have already talked to Alex… may have talked to other people already

                                                   79
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 89 of 108 PageID #: 459




   NB:   Mhm

   BB:   Okay so, the, the main thing is don’t, don’t be uhh, uhh threatening or intimidating.

   NB:   Don’t be an ass.. yeah

   BB:   Yeah absolutely… uhh or allowing your wife to be involved in that either.. yeah, yeah it,
         it’s a, it’s a different uhh separate federal crime and that, that’s the kind, that’s the time
         when judges uhh you know… throw you immediately in, in, in, into jail so… umm……..

   NB:   So just try to

   BB:   (OV) Let’s

   NB:   stick to what I’ve been doing though?

   BB:   Yeah, what the spark plug pieces in your car, what’s, what’s that from or what’s that for?

   NB:   Spark plug pieces?

   BB:   Yeah

   NB:   I’ve been having to try and repair my car cause it’s an old rust bucket recently so

   BB:   Are you… you putting in a new, you put a new spark plug in?

   NB:   I’ve, I’ve tried to, I’m not a good mechanic… I’ve ended, I have ended up breaking a
         couple and then my wife and I just decided, you know what just screw it

   BB:   (OV) Did, did you use that to break a…any glass anywhere?

   NB:   We were using it to break glass at my friend’s house

   BB:   Where… where’s that?

   NB:   Alex’s, we clean… we had a.spare window from whenever he had to replace his car
         window and then we just (makes whiplash sound effect)

   BB:   You threw it against that?

   NB:   We were myth busting.

   BB:   Okay… alright you didn’t, you didn’t use it to vandalize any properties or?

   NB:   We couldn’t find any windows so… we just

                                                   80
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 90 of 108 PageID #: 460




   BB:   Oh at the… uhh

   NB:   Yeah

   BB:   At the synagogue?

   NB:   And then the cameras were, the camera light whatevers were freaking us out so we’re just
         like yeah, no.

   BB:   Okay. Did you wear the uhh bandanas that you purchased?

   NB:   Yeah

   BB:   You did wear them?

   NB:   Yeah

   BB:   Okay

   NB:   Or tried to, one of them got gas on it and I’m just like this smells so freaking bad

   BB:   Mhm

   NB:   So mine was like on and off, on and off

   BB:   Uh huh… was there anybody else involved besides the two of you and, and Peter. You
         sure about that?

   NB:   I mean unless you technically count Alex no.

   BB:   Well what was his involvement?

   NB:   He gave the (OV)

   BB:   (OV) Just to provide you the kettle?

   NB:   Just the place where we mixed the stuff and had the kettle.

   BB:   Okay, so he knew you were mixing something to do something with it

   NB:   Yeah

   BB:   Did he know exactly what you were gonna do with it?

   NB:   Not until he found out and saw the… news headlines

                                                   81
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 91 of 108 PageID #: 461




   BB:   What did he think you were gonna do with it?

   NB:   We didn’t tell him anything, we just said we were gonna have experiments cause… we
         do that stuff out at my house

   BB:   Okay

   NB:   for just seeing what it does and

   BB:   Okay

   NB:   There’s an old dilapidated barn that nobody uses, so we just

   BB:   At his house?

   NB:   No at, at my house

   BB:   (OV) at your house

   NB:   At my house

   BB:   What do you do there?

   NB:   We mainly just like… check the breakability of glass and like smash shit

   BB:   Mhm

   NB:   It, it’s a easy way for my wife to let out any form of anger that she has because college is
         really frustrating for her so

   BB:   Mhm

   NB:   And then she’s, we’ve stopped recently and she’s wh-said saying hey that’s, that’s a
         really habit destroying things so she’s trying to

   BB:   Mhm

   NB:   run more and… she actually had to go on a run at like one this morning because she just
         woke up from a bad dream and…

   BB:   Okay… alright. Ummm…… let’s do this uhh, I need to… uhh obviously they still have
         your vehicle just over there uhh, you, you didn’t even see it but, (IA)

   NB:   Yeah I saw it pull in



                                                  82
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 92 of 108 PageID #: 462




   BB:   (OV) so… yeahh… oh you saw it, okay.

   NB:   Yeah

   BB:   Yeah so they’re over there uhh finishing that up once, once they’re done then uhh we’ll,
         we’ll give that back to ya. Umm… I need to use the restroom, I’m not sure about you

   NB:   Yeah I do too

   BB:   But yeah…. Umm, I’m gonna… I’m gonna, we’re gonna go over there. We have to
         search your person cause we have a search warrant for it so

   NB:   You want me to take off my jacket now, I can

   BB:   Uhh, lets, umm lets, lets, lets go over there and uhh

   NB:   Let, let go (UI)

   BB:   Yeah, exactly… Well no hang on, we’ll, we’ll, we’ll drive over

   NB:   Okay

   BB:   We can drive over there, yeah.

   NB:   Save the walk.

   BB:   Yeah

   NB:   How much are these cars (IA)

   BB:   I have no idea. Uhh… more than I want to pay, I can tell you that, I’m sure

   NB:   More than I probably make in a good while

   BB:   Yeah more, more than we all make in a good while….. Hey Glenn, umm do you want to
         do the search of his person real quick, do you guys want to do that real quick while uhh,
         while we’re here

   GC:   Yeah

   BB:   Just make sure uhhh we’re good, and then cause I, I really need to use the restroom

   GC:   Yeah, okay\

   PB:   Can I grab a water out of the back?



                                                 83
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 93 of 108 PageID #: 463




   BB:   Uhh it’s not in the back anymore, umm I gave it to ohh uhh… umm what’s his name’s
         got it… uhh

   GC:   Bri?

   BB:   No.. not Bri uhh who are you with

   PB:   That’s Bri

   BB:   Who are you with

   BT:   Lester?

   GC:   (OV) Lester?

   BB:   Lester, yeah Lester’s got it

   GC:   There he is

   BB:   in the back of his car.

   BT:   Oh, I was about to be like huh,

   GC:   Oh yeah

   BT:   oh the water

   LB:   Oh the water, you all need water?

   BB:   Umm, yeah do you, do you want to do that, we’ll execute that.

   GC:   (OV) Yeah… yeah

   BB:   Are, are you guys done with the car? You are okay… umm

   GC:   Well

   BB:   Yeah, just so you know he, he said uhh as far as that day uhh the stuff involved with that
         day, what would be in the car? You said gas can

   NB:   There should be like, like possibly a gas can, might’ve left it at Alex’s cause it’s actually
         his

   BB:   Okay




                                                  84
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 94 of 108 PageID #: 464




   NB:   And then there should’ve been like…. there should’ve been like the Gatorade bottles with
         the aluminum, there should’ve been like the not working gel Drano and then…

   BB:   He said the gel Drano didn’t work

   GC:   (OV) Didn’t work

   BB:   Yeah

   NB:   There should be like a backpack of stuff

   GC:   Can’t believe what you read on the interent

   BB:   Noo

   GC:   (Laughs)

   NB:   Well it, it takes the purple stuff of Drano for it to work so

   GC:   (OV) Got it… got it… yeah. Okay.

   BB:   Okay and that’s uhh… anything else that was in the car that, from that night?

   NB:   Uhhhhh…..I, I said the backpack with the

   GC:   Backpack

   NB:   Yeah

   GC:   Yeah we got that

   NB:   And then

   GC:   I’ll show you, I’ll, I can go through what we’ve

   BB:   Let’s, let’s and let’s take photo of the jacket, I don’t think we need to seize it

   GC:   Okay

   BB:   Let’s just take photos of it

   GC:   Okay

   BB:   Umm, you just cause that’s, that’s what you were wearing the day you were at Walmart
         uhh we’re not gonna seize it umm… but yeah if you just do a thorough search of him and
         then uhh, I gotta talk to Nick to… uhh

                                                   85
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 95 of 108 PageID #: 465




   GC:    Okay

   BB:    And then I’m just gonna run over here and then before we release the car… let me talk to
          Nick and then

   GC:    Yeah I just want to chat with you real quick before we

   BB:    Yeah

   GC:    the car

   BB:    Yep

   GC:    Yeah

   BB:    Okay… why don’t uhh… if, if you’re good

   GC:    Can you do the, just

   BB:    Go ahead… jump out and they’re, they’re gonna search you… umm and then uhh we’ll
          go from there. Umm

   GC:    I’ll get Paul to do that, I mean we’ll be fine either way

   BB:    (OV) Yeah… yeah…. Is this open, is this Golden Coral open yet? Let me uhh, let me go
          cut this off……this device…..Test, test, test… test, test, test

   NB:    Is that off?

   BB:    No… uhhh test, test, test. Time right now is 9:06 a.m. I’m gonna shut this device off at
          this time.

   [New Recording]

   BB: Test one, two. Test one, two. This is Special Agent Bradley A. Bookwalter, time right now
       is 9:36 a.m. uhh cut this recording device on again for uhh further interview of Nolan
       Brewer….. Alright.

   GC: You want me to just bring him over here and I…

   BB: Yeah, you’re, you’re welcome to stay in…. (UI) up on that side.. yeah

   GC: No I’ll get in the back.




                                                   86
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 96 of 108 PageID #: 466




   BB: Hey Nolan…. You got a few more minutes? Alright…. You, you good to answer a few
       more questions?.... Okay. Still, still good to answer them without a lawyer present?

   NB: I should be fine.

   BB: Well you tell me, it’s up to you, you know.

   NB: I mean… I guess ask one question of them and then I can…

   BB: What’s that?

   NB: I, I guess ask one question of it and see what it’s like

   BB: You want… I, I , I told you, I told you before. You can stop answering questions at any,
       any time, if you’re not comfortable, you can stop answering. Do you understand that?

   NB: Alright

   BB: Huh?

   NB: Alright

   BB: So you’re, you’re good to proceed. Cause we got, we got a few follow up questions that we
       wanted to ask you….. It’s based upon uhh, some of the like, some of the stuff we found in
       the car… just the things that we’ve talked about that… uh we, we were discussing and it’s
       umm it is uhh things we realized we didn’t actually uhh talk, talk about the first time.

   EK: And Nolan if we, you know start to ask about it….. you could stop at any time so if
       something makes you uncomfortable like if, the direction goes a—a way you don’t, you
       don’t want to talk about, you can stop talking like… you, you’re free to

   NB: Yeah the fifth, fifth

   EK: I don’t know about the fifth but you, you, you’re not under obligation to talk to us if you
       don’t want to.

   NB: Alright, that’s… go ahead and start off with a couple of questions

   BB: Okay… The, the stuff that was in your car. Uhh, that, that they found in your car umm,
       umm Glenn was actually involved in…. and Glenn Carlson

   GC: Yeah

   BB: is in here, he’s, he’s an FBI agent also, do you have your credentials?

   NB: Yeah, I, I talked to him

                                                   87
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 97 of 108 PageID #: 467




   BB: You did, okay, alright. Umm… Glenn’s in the, in, in the car now too, uhh umm… do umm
       he found the backpack with Gatorade bottles with the aluminum foil in it

   NB: Mhm

   BB: What was the purpose of that?

   NB: That, that was the Drano thingy

   BB: Okay

   NB: But then the gel Drano doesn’t work so we (IA)

   BB: When did you figure out that the gel Drano didn’t work?

   NB: Whenever we got away from the scene

   BB: Mhm

   NB: I think it was the weekend after we we’re just like… cause we were too nervous to lay
       down any of the Drano’s

   BB: Mhm

   NB: So we went back a week later when we were having our Sunday hangout at Alex uhh after
       all of our friends had left it was just my wife, Alex and I

   BB: Mhm

   NB: We took the Drano, set it out… well took one of the Gatorade bottles set it out, poured the
       Drano in there and then stepped back a bit and then waited for like half an hour and nothing
       happened. So we found out that it wouldn’t have worked anyways so…. It’s the gel Drano
       not the purple one

   BB: But you did this after you had done the

   NB: (OV) Yeah it was like the week after

   BB: But why didn’t, did you take it, you took it up there to the synagogue with you right?

   NB: Yeah

   BB: Why didn’t you use it there?




                                                  88
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 98 of 108 PageID #: 468




   NB: Because we were too nervous, we decided… like… cause…. Peter was saying like i—if we
       can stuff as close to the synagogue as possible.

   BB: Mhm

   NB: That’d be best. But we decided, it—it’s a little thing dumpster thing what’s the point of
       using Drano on it. The Drano’s on

   BB: The bomb or the?

   NB: The, the it’s the

   BB: Yeah I call it a Drano bomb

   NB: (OV) It, it’s, it’s it’s, it’s like a baking soda volcano basically

   BB: Right.. but it was it the purpose of that to use the napalm with that to… spread it or?

   NB: It was… uhh.. we were just gonna set it like…. one at each corner just to have like

   BB: Okay

   NB: Stuff on the corner of the building

   BB: That’s what I didn’t understand… so, so you guys tried… you said you tried to get inside
       or?

   NB: Peter wanted us to try and get inside

   BB: Yeah

   NB: Which he told us to buy spark plugs but then we decided no we’re just gonna save a couple
       of the spark plugs and see if we can repair a car with it…which we didn’t have the right
       type of style spark plugs so then we used it for

   BB: (OV) So what was the purp… what would the purpose of the spark plugs be

   NB: The uhh, there’s aluminum oxide in the ceramic of a spark plug where if you throw it at a
       window

   BB: Uh huh

   NB: It’s like

   BB: Bust it



                                                     89
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 99 of 108 PageID #: 469




   NB: Like that

   BB: Yeah

   NB: It’s so simple

   BB: Okay

   NB: But….. we got the ceramic from the spark plug for that…

   BB: Yup

   NB: but then we didn’t get up to synagogue so we said never mind we don’t want, we don’t
       wanna so we just stuck with the dumpster area

   BB: So he told you to, to bring spark plugs

   NB: Yeah he, he wanted us

   BB: To bust the windows

   NB: (OV) he wanted us to try and get inside.

   BB: Uh huh

   NB: and then the easiest way to get through a window would be aluminum oxide ceramic

   BB: Yup

   NB: for a spark plug

   BB: Okay

   NB: and then instead

   BB: Did, did you try to use it?

   NB: No

   BB: The spark plug

   NB: No

   BB: Cause they were busted right?

   NB: Yeah they were bust… I guess

                                                  90
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 100 of 108 PageID #:
                                     470




  BB: Why, why were they busted?

  NB: They, they shouldn’t…. cause th—you, you have to have the small ceramic piece, you
      can’t just chuck a spark plug it doesn’t work that way

  BB: (OV) Gotcha… okay

  GC: So you broke them with the intention of trying to get in and then at the last minute decided
      not to

  NB: Yeah we, we didn’t want to

  GC: Okay

  BB: We-what was, what would’ve been the purpose of getting inside?

  NB: He was wanting us to get inside to have…. The Dranos inside

  BB: Okay

  NB: but

  BB: and the napalm

  NB: The napalm probably

  BB: Mhm

  NB: Her and I decided we didn’t want to put the napalm in there, we didn’t want to burn
      anything in the—inside.

  BB: Okay

  NB: But then

  BB: When did you decide that?

  NB: We were discussing it on the way up so it was between like on 465 heading north, we
      decided we’re not gonna actually burn the place down… no, no, no of course not. So…
      (UI)

  BB: Well, I mean if you’re going to get inside and, and use the napalm that’s, I mean… uhh
      that’s—that’s gonna burn the place—th—potentially burn the place down… right?




                                                 91
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 101 of 108 PageID #:
                                     471



  NB: No…. we-we that—we and that was the discussion we were having in order to decide not
      using the napalm inside,—not taking it inside

  BB: Okay

  EK: But that was Peter’s intention, that’s what he wanted?

  NB: Yeah he, he was wanting us to like have it

  EK: (OV) ignite the Drano bomb inside the synagogue.

  NB: He said something about like take the Drano bomb after you fill it up and then

  BB: Uh huh

  NB: and then toss the napalm on top of it

  EK: Oh okay

  NB: and then light it and run so that whenever the Drano bomb went off, it would set the
      napalm everywhere

  BB: Did you do that?

  NB: No

  BB: You weren’t able to do that

  NB: Noooo…. I just took the pot and plopped in in the middle of the thing

  BB: The quest—question I have is why, why is the, why is the napalm the, the… the fire
      whenever the uhh.. a flammable substance the, the gas and, and the Styrofoam

  NB: (OV) Is it the scattered?

  BB: Yeah why is it scattered?

  NB: Because we were trying to have it like in front of the flag evenly

  BB: Uh huh

  NB: Cause how I told you earlier, it was gonna be like an effect on it

  BB: Okay

  NB: Rather than… burning anything

                                                 92
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 102 of 108 PageID #:
                                     472




  BB: Yeah

  NB: We, I plopped the napalm, rather than spreading it like that I plopped the napalm so it was
      just one big pile and then

  BB: Oh okay

  NB: (OV) (UI) there was some sticking inside the pan so whenever I chucked it behind me

  BB: Yeah

  NB: So I could spread the napalm around a little bit which is why there’s that glob off to the left

  BB: Yeah

  NB: I, I think it’s off to the left

  BB: Mhm

  NB: There’s that glob that burned, I took some it and then it was sticking to my hand too bad so
      I just stopped. But then that glob fell out of the pan back there and she lit that too.

  BB: Okay, did you use a firework at all?

  NB: A firework? No

  BB: Yeah, we, we found a— like a M-80 an expended M-80 uhh there by the uhh… by the
      dumpster or by the wall

  NB: A M-80

  GC: Mhm

  BB: Like a 8—M-80…expended… you know… you know the, the cardboard uhh that contains
      the, the gun powder from the M-80? You know what I mean, you know what a M-80 is
      right? Firecracker.

  NB: Oh.. oh a firecracker… No.

  BB: (OV) Yeah… it, it was, it’s an expended like uhh ummm roll from a firecracker. You didn’t
      use any fircrackers?

  GC: How many cardboard things did you have in the back of your trunk like you got those,
      those cardboard cylinders?



                                                  93
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 103 of 108 PageID #:
                                     473



  NB: Yeah

  GC: It’s like that, only it was a lot smaller, it was just not, not that big.

  BB: Oh… okay.

  EK: So you weren’t harvesting gun powder out of fireworks or anything like that?... to make a
      device?

  NB: I mean we bought sparklers but it wasn’t for lighting anything, we were having that for the
      4th of July with the kiddos.

  EK: Okay and you didn’t try to take the flammable material off the sparkler to put into one of
      the cylinders

  NB: No I think, I think

  EK: Nolan

  NB: we still have some spare ones at the house

  EK: Okay, spare what?

  NB: Like sparklers left over from when the kiddos didn’t burn them

  EK: (OV) How many sparklers did you buy?

  NB: It was just like uhh, I think it was like either the six or the big 2-pack

  EK: Okay

  NB: Of the boxes where it’s got like a bunch of them

  EK: And you weren’t trying to use those as an ignition device or explosive device

  NB: If…. No, no. Gun powder, no. We were sticking to the Drano and napalm

  EK: Okay cause

  BB: Well understand we’re talking to Kiyomi we got guys talking to Kiyomi,

  NB: Mmm

  BB: You, you get that right? So she says that uhh… you guys communicated with someone on
      Discord but it was all your idea that you spontaneously came up with that Friday



                                                     94
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 104 of 108 PageID #:
                                     474



  NB: Hmm

  BB: Was that, is, does she uhh… not telling us something or you not telling us something?

  NB: From the messages I read between her and Peter I heard… I thought it was Peter telling her
      to do stuff but

  BB: Well is it, is it an idea you, that you and she came up with or is it something that she or that
      you were told? I mean it’s

  NB: I was told and whenever I read the messages it seemed to me like he was telling her but that
      might just be like giving my wife the benefit of the doubt sort of thing

  BB: So she may have been the one that came up with this all day idea?

  NB: Yeah

  BB: So..

  NB: And then I prob—I, I agreed upon it so I, I just seem… it seemed to me

  BB: Mhm

  NB: that Peter was telling her what to do

  BB: mhm… no… and the purpose again… of doing this?

  NB: Sending a message of like, get out I guess. Sending a message you know…

  BB: To the – to the Jews?

  NB: Yeah

  BB: And not the religious Jews? The..

  NB: The ethnic Jews

  BB: (OV) The race… okay

  NB: (OV)Not the religious Jews

  BB: Okay. Hmm. Alright, ummm. Let me ask you this, uhh… what are your thoughts going
      forward… know we….we’re do you go from here?

  NB: Like.. like (IA)



                                                  95
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 105 of 108 PageID #:
                                     475



  BB: Like… umm… we, we let’s say we released you today what, where would you go, what
      would you do.

  NB: I’d be going to work and get as many hours in as I can and then return home to my wife.

  BB: Okay

  NB: And then, if I get home quick enough try to call the apprenticeship office

  BB: Why?

  NB: Oh… the office for the Ironwork Union that I’m trying to het into

  BB: Okay… alright.

  NB: I have to figure out their hours so I can go in and try and fill out an application

  BB: M’kay… ummm

  NB: I’m just trying to focus on being able to earn money so my wife and I can live out on our
      own because my wife—my mom’s kind of driving her crazy

  BB: Yeah

  NB: So

  BB: Okay… Glenn

  GC: No… (IA) I think the, the purpose of the question Nolan is we’re, you’re not planning on
      doing another

  NB: This again?

  GC: Yeah

  NB: No, we’re planning on becoming more active in Identity Europa because they match up
      with me better and I’m trying to pull her to my side of things.

  GC: Yeah… I mean they’re definitely

  NB: Yeah it’s, it’s so much more peaceful and they’re really nice folks and

  GC: Yeah there’s nothing wrong with that.

  NB: Sarah’s got such cute kids.



                                                   96
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 106 of 108 PageID #:
                                     476



  GC: Okay.

  BB: Eric? No… you good?

  EK: No the only other issue I had was uhh on the sparkler thing, I mean I think you… you tried
      to (IA) we appreciated that

  BB: Mhm

  EK: Umm, to I think that’s a good thing that, with regard to the sparklers that just doesn’t make
      any sense to me and then the, the (UI) to hear that you weren’t trying to make another
      ignition device with those

  NB: That I know of, I don’t think, I, I’m pretty sure we didn’t like fireworks unless

  EK: Okay

  NB: My wife grabbed something

  EK: Okay

  NB: I never saw fireworks

  EK: Okay… and I think going forward…. Going to work and you know, that type of thing is

  NB: Focus on life, not that

  EK: (OV) Might be good

  NB: (OV) Try to stick away from politics

  EK: (OV) That’ll be good

  GC: What, what was the purpose of the—it was cardboard cylinders that are in the back of your
      car what are those

  NB: Oh those are left over tarp mats cause…they’re, they’re from my, that’s my mom’s car
      orginially

  GC: Okay… okay

  NB: And my dad used to use my mom’s car to get back and forth to work

  GC: Okay




                                                  97
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 107 of 108 PageID #:
                                     477



  NB: And we’ve just never taken the cylinders out, they were old tarp mat rollers that we used
      for laying out tarp on the school floor.

  GC: Got it.

  BB: Well, it’s a good day cause I just found a pack of gum umm, you…. Would you like a piece
      of gum… I

  NB: Yes actually that sounds fantastic


  BB: (OV) Huh, would like one? Hmm

  NB: Thank you

  BB: Yeah my pants uhh (UI) probably mine

  NB: Oh goodness, this is gonna have to be harvested (IA)

  BB: (OV) Uhh forget it, yeah… I, I would say don’t eat it… yeah

  NB: I got it

  BB: Ha!...umm.. yeah, alright well.. h-here—here’s the deal we’re, we’re done searching the
      car, we’re done uhh searching your person umm, I’m gonna ask, uhh I need to talk to umm
      my supervisors uhh, I’m gonna ask you to… to hang around, you’re not obliged to do that
      uhh but I’m, I’m gonna ask that you just hang out for a second. Is it bad? Sorry…. Sorry..
      Uhh, ummm how does gum go bad? Anyway. So, if, if, if uhh, if you’re good with it…
      just uhh hang out uhh and we’ll uhh, we’ll uhh if, if we got any ot—other follow-up
      questions we’ll go from there. Is that good with you?

  NB: Yeah I can… I can just hang out.

  BB: Okay

  NB: I’ll have to go somewhere to use the restroom

  BB: Absolutely, yeah me too. Yeah umm… okay (UI)… just throw it in there

  GC: Yeah

  BB: Just throw it in there

  GC: Yeah




                                                98
Case 1:18-cr-00286-TWP-DLP Document 63-1 Filed 05/15/19 Page 108 of 108 PageID #:
                                     478



  BB: Umm… okay, alright. Thank You Nolan. Test, Test, test. Test, test, test. Test, test, test.
      Special Agent Bradley A. Bookwalter, the time right now is 9:53 a.m. shutting off the
      recording device at this time.

  [End of Transcript]




                                                  99
